ICJ_046_SouthWestAfrica_ETH_ZAF_1966-07-18_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

SECOND PHASE
JUDGMENT OF 18 JULY 1966

1966

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN
(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)
DEUXIÈME PHASE
ARRÊT DU 18 JUILLET 1966
Official citation:

South West Africa, Second Phase, Judgment, I.C.J. Reports 1966, p. 6.

Mode officiel de citation:

Sud-Ouest africain, deuxième phase, arrêt, C.I.J. Recueil 1966, p. 6.

 

Sales number
No de vente: 299

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1966

18 juillet 1966

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

DEUXIEME PHASE

Infractions alléguées au Mandat de la Société des Nations pour le Sud-Ouest
africain — Question du statut juridique des demandeurs — Statut régi par leur
situation d'anciens Membres de la Société — Question de fond prioritaire relative
au point de savoir si les demandeurs ont à titre individuel, comme anciens Etats
Membres de la Société, un droit ou intérêt juridique au regard de l’objet de la
demande — Nature du système des Mandats dans le cadre de la Société des Na-
tions — Effet de l’article 22 du Pacte instituant le système d’une manière géné-
rale — Obligations de chaque Mandataire définies dans des actes de Mandat —
Structure de ces actes — Dispositions conférant directement et individuellement
aux Etats Membres des droits commerciaux ou autres droits particuliers concer-
nant le territoire sous Mandat — Dispositions relatives à l'exécution du Mandat
en accomplissement d’une « mission sacrée de civilisation» à l’égard des habitants
du territoire — Obligations du Mandataire en vertu de ces dernières dispositions
dues à la Société des Nations en tant qu’entité et non aux Etats Membres à titre
individuel — Etats Membres privés de tout droit de réclamer à titre individuel
l'exécution de ces obligations — Absence de droits supplémentaires découlant de
la dissolution de la Société des Nations.

Considérations politiques, morales et humanitaires inaptes à engendrer par
elles-mêmes des droits et obligations juridiques.

Clause juridictionnelle des Mandats — Effet de la décision rendue par la Cour
en 1962 sur sa compétence — Rapport entre des décisions sur une exception
préliminaire et toute question de fond — Inaptitude de principe des clauses juri-
dictionnelles à conférer des droits touchant au fond — La qualité pour invoquer une
clause juridictionnelle n'implique pas l'existence d’un droit ou intérêt juridique

4

1966
18 juillet
Rôle général
n° 46 & 47
SUD-OUEST AFRICAIN (ARRÊT) 7

quant au fond de la demande — Interprétation de la clause juridictionnelle des
Mandats — Clauses juridictionnelles des traités de minorités non comparables —
Analyse de la pratique de la Société des Nations en matière de Mandats — Son
incompatibilité avec l'existence des droits actuellement revendiqués par les de-
mandeurs.

Fonctions d’un tribunal — Limites du principe téléologique d'interprétation —
Impossibilité pour la Cour de reviser, rectifier ou compléter un texte par voie
d'interprétation.

ARRÉT

Présents: Sir Percy SPENDER, Président: M. WELLINGTON Koo, Vice-Président;
MM. WINIARSKI, SPIROPOULOS, sir Gerald FITZMAURICE, MM. Ko-
RETSKY, TANAKA, JESSUP, MORELLI, PADILLA NERVO, FORSTER, GROS,
juges; sir Louis MBANEFO, M. VAN WYK, juges ad hoc; M. AQUARONE,
Greffier.

En Jes affaires du Sud-Ouest africain,

entre
l'Empire d’Ethiopie,
représenté par
S. Exc. M. Tesfaye Gebre-Egzy,
l’honorable Ernest A. Gross, membre du barreau de New York,
comme agents,
assistés par
l'honorable Edward R. Moore, sous-secrétaire d’Etat du Libéria,
M. Keith Highet, membre du barreau de New York,
M. Frank G. Dawson, membre du barreau de New York,
M. Richard A. Falk, professeur de droit international à l’Université de
Princeton et membre du barreau de New York,
M. Arthur W. Rovine, membre du barreau du district de Columbia,

comme conseils,
et par

M. Neville N. Rubin, chargé de cours de droit africain à l’Ecole des études
orientales et africaines de l’Université de Londres et avocat à la Cour
supréme d’Afrique du Sud,

comme conseiller;
la République du Libéria,
représentée par
S. Exc. M. Nathan Barnes,
l'honorable Ernest A. Gross,
comme agents,
l'honorable Edward R. Moore,
-comme agent et conseil,
SUD-OUEST AFRICAIN (ARRÊT) 8

assistés par

M. Keith Highet,

M. Frank G. Dawson,
M. Richard A. Falk,
M. Arthur W. Rovine,
comme conseils,

et par

M. Neville N. Rubin,
comme conseiller,

et

la République sud-africaine,
représentée par

M. J. P. verLoren van Themaat, S.C., professeur de droit international à
l'Université d’Afrique du Sud et conseiller auprès du département des
Affaires étrangères,

M. R. G. McGregor, Chief State Attorney adjoint,

comme agents,

et par

M. R. F. Botha, du département des Affaires étrangères, avocat a la Cour
suprême d’Afrique du Sud,

comme agent et conseiller,

assistés par

M. D. P. de Villiers, S.C., membre du barreau d’Afrique du Sud,

M. G. van R. Muller, S.C., membre du barreau d’Afrique du Sud,

M. P. J. Rabie, S.C., membre du barreau d’Afrique du Sud,

M. E. M. Grosskopf, membre du barreau d’Afrique du Sud,

M. H. J. O. van Heerden, membre du barreau d’Afrique du Sud,

M. A.S. Botha, membre du barreau d’Afrique du Sud,

M. P. R. van Rooyen, membre du barreau d’Afrique du Sud,

comme conseils,

et par

M. H. J. Allen, du département de l’administration et du développement
bantous,

M. H. Heese, du département des Affaires étrangères, avocat à la Cour
suprême d’Afrique du Sud,

comme conseillers,

La Cour,
ainsi composée,

rend l'arrêt suivant:

Par arrêt du 21 décembre 1962, la Cour a rejeté les quatre exceptions pré-
liminaires soulevées par le Gouvernement de l’Afrique du Sud et dit qu’elle
était compétente pour statuer sur le fond du différend dont elle avait été saisie
le 4 novembre 1960 par des requêtes émanant des Gouvernements de l'Ethiopie
et du Libéria. Les délais prévus pour la suite de la procédure sur le fond ont
été fixés ou prorogés à la demande des Parties par les ordonnances des 5 fé-
vrier et 18 septembre 1963, 20 janvier et 20 octobre 1964 et l'instance dans sa

6
SUD-OUEST AFRICAIN (ARRÊT) 9

deuxième phase s’est trouvée en état le 23 décembre 1964, date du dépôt de
la duplique du Gouvernement de l’Afrique du Sud.

-En application de l’article 31, paragraphe 3, du Statut et de Pordonnance
de la Cour du 20 mai 1961, les Gouvernements de l'Ethiopie et du Libéria ont
désigné d’un commun accord sir Louis Mbanefo, Chief Justice de la Nigéria
de l'Est, pour siéger comme juge ad hoc. En application de ce même article,
le Gouvernement de l’Afrique du Sud a désigné pour siéger comme juge ad
hoc l'honorable J. T. van Wyk, juge à l’Appellate Division de la Cour suprême
d@’ Afrique du Sud. Ces deux juges avaient participé à la première phase de la
procédure.

Le 14 mars 1965, le Gouvernement de l’Afrique du Sud a notifié à ia Cour
son intention de lui présenter une requête relative à la composition de la Cour
aux fins des affaires qui lui étaient soumises. Cette notification a été dûment
communiquée aux agents des demandeurs. La Cour a entendu les observations
des Parties au cours d’audiences tenues à huis clos les 15 et 16 mars 1965 et
a décidé de ne pas faire droit à la requête. Cette décision a fait l’objet d’une
ordonnance du 18 mars 1965.

Des audiences publiques ont été tenues du 15 mars au 14 juiliet 1965 et
du 20 septembre au 29 novembre 1965.

Au cours de ces audiences, la Cour a entendu en leurs plaidoiries et répon-
ses, pour les Gouvernements de Ethiopie et du Libéria: S. Exc. M. Nathan
Barnes, l'honorable Ernest A. Gross, agents, et l'honorable Edward R. Moore,
agent et conseil; et pour le Gouvernement de l’Afrique du Sud: MM. J. P.
verLoren van Themaat, 8.C., et R. F. Botha, agents, D. P. de Villiers, S.C.,
E. M. Grosskopf, G. van R. Muller, S.C., P. KR. van Rooyen, H. J. O. van
Heerden et P. J. Rabie, S.C., conseils.

Au cours des audiences tenues entre le 27 avril et le 4 mai 1965, la Cour a
entendu les observations des Parties sur une proposition faite par le conseil
de Afrique du Sud à Faudience du 30 mars 1965 tendant à ce que la Cour
procède à une descente sur les lieux dans le territoire du Sud-Ouest africain
et visite aussi l'Afrique du Sud, FEthiopie et le Libéria, ainsi qu’un ou deux
pays situés au sud du Sahara à choisir par la Cour. Le Président a annoncé à
l’audience du 24 mai que la Cour ne délibérerait sur cette demande que lorsque
tous les témoins et experts auraient été entendus et que les Parties auraient
achevé leurs plaidoiries. A l’audience publique du 29 novembre 1965, le Pré-
sident a annoncé que la Cour avait décidé de ne pas retenir la demande. Cette
décision a fait l’objet d’une ordonnance du même jour.

A Paudience du 14 mai 1965, le Président a annoncé que la Cour ne saurait
faire droit à la proposition de l'Ethiopie et du Libéria tendant à ce que la Cour
invite l’Afrique du Sud à consigner les déclarations des témoins ou experts
dans des dépositions ou exposés écrits, au lieu de les faire entendre en personne.
La Cour a considéré qu’aux termes du Statut et du Règlement une partie à
une instance a le droit de produire tous éléments de preuve en faisant citer des
témoins ou experts et doit être autorisée à exercer ce droit comme elle l’entend
sous réserve des dispositions du Statut et du Règlement.

Au cours des audiences tenues du 18 juin au 14 juillet et du 20 septembre
au 21 octobre 1965, la Cour a entendu les témoins et experts présentés par le
Gouvernement de l’Afrique du Sud dans leurs réponses aux questions qui leur
ont été posées au cours de leurs divers interrogatoires par les Parties et par les
membres de la Cour. Ont ainsi déposé: M. W. W. M. Eiselen, commissaire
général pour les Sothos du Nord; M. E. van den Haag, professeur de philo-
sophie sociale à l’Université de New York; M. J. P. van S. Bruwer, professeur
d'anthropologie sociale et culturelle à l'Université de Port Elizabeth; M. R. F.

7
SUD-OUEST AFRICAIN (ARRÊT) 10

Logan, professeur de géographie à l’Université de Californie (Los Angeles);
M. P. J. Cillie, rédacteur en chef de Die Burger (Le Cap); M. J. S. Gericke,
vice-président du synode de l'Eglise hollandaise réformée d’Afrique du Sud et
vice-chancelier de l’Université de Stellenbosch; M. D. C. Krogh, chef du dé-
partement d'économie politique à l’Université d'Afrique du Sud; M. L. A.
Pepler, directeur du développement bantou en Afrique du Sud; M. H. J. van
Zyl, secrétaire adjoint au département de l’enseignement bantou; M. C. H.
Rautenbach, recteur de l’Université de Pretoria; M. K. Dahlmann, rédacteur
en chef de l’Allgemeine Zeitung (Windhoek); le général S. L. A. Marshall,
chef historien de l’armée des Etats-Unis sur divers théâtres d’opérations;
M. C. A. W. Manning, ancien professeur de relations internationales à l’Uni-
versité de Londres; M. S. T. Possony, directeur du programme d’études de
politique internationale à l’Institut Hoover, Université de Stanford.

Dans la procédure écrite, les conclusions ci après-ont été présentées par les
Parties:

Au nom des Gouvernements de l’Ethiopie et du Libéria,
dans les requêtes:

« Plaise à la Cour dire et juger, tant en présence qu’en l’absence du Gou-
vernement de l’Union sud-africaine et dans les délais que la Cour peut
estimer devoir fixer, que:

A. Le Sud-Ouest africain est un territoire sous Mandat conféré par
les Principales Puissances alliées et associées à S.M. britannique pour
être exercé en son nom par le Gouvernement de l’Union de l’Afrique du
Sud, accepté par S.M. britannique agissant pour le Gouvernement de
l'Union de l’Afrique de Sud et en son nom, et confirmé par le Conseil
de la Société des Nations le 17 décembre 1920; et que ledit Mandat est
un traité en vigueur au sens de l’article 37 du Statut de la Cour interna-
tionale de Justice.

B. L'Union sud-africaine demeure soumise aux obligations interna-
tionales énoncées à l’article 22 du Pacte de la Société des Nations et
dans le Mandat pour le Sud-Ouest africain, et que l’Assemblée générale
des Nations Unies est juridiquement qualifiée pour exercer les fonctions
de surveillance exercées auparavant par la Société des Nations en ce
qui concerne l’administration du territoire, et que l’Union est tenue de
se soumettre à la surveillance et au contrôle de l’Assemblée générale
en ce qui concerne l'exercice du Mandat.

C. L'Union sud-africaine demeure soumise à l’obligation de trans-
mettre aux Nations Unies les pétitions des habitants du territoire et
d’adresser un rapport annuel satisfaisant les Nations Unies, conformé-
ment à l’article 6 du Mandat.

D. L'Union a apporté aux dispositions du Mandat des modifications
de fond sans l'autorisation des Nations Unies; que cette modification
est une violation de l’article 7 du Mandat et de l’article 22 du Pacte; et
que l’autorisation des Nations Unies est ure condition préalable indis-
pensable à toute tentative de la part de ’ Union de modifier directement
ou indirectement les dispositions du Mandat.

E. L'Union n’a pas accru, par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants du
Territoire; que cette carence est une violation de l’article 2 du Mandat

8
SUD-OUEST AFRICAIN (ARRÊT) il

et de l’article 22 du Pacte; et que l’Union a le devoir de prendre sur-le-
champ toutes les mesures possibles pour remplir ses obligations aux
termes de ces articles.

F. Dans l’administration du Territoire, l’Union a pratiqué l’apartheid,
c’est-à-dire qu’elle a établi une discrimination fondée sur la race, la
couleur, l’origine nationale ou tribale, lorsqu'elle a fixé les droits et
devoirs des habitants du Territoire; que cette pratique constitue une
violation de l’article 2 du Mandat et de l’article 22 du Pacte; et que
l’Union a le devoir de cesser sur-le-champ de pratiquer l'apartheid dans
le Territoire.

G. Dans l’administration du Territoire, l’Union a adopté et appliqué
une législation, des règlements, des proclamations et des ordonnances
administratives qui par leurs termes et dans leur application sont arbi-
traires, déraisonnables, injustes et contraires à la dignité humaine; que
les mesures officielles de l’Union mentionnées ci-avant violent l’article 2
du Mandat et l’article 22 du Pacte; et que l’Union a le devoir de rap-
porter sur-le-champ et de ne pas appliquer ces législations, règlements,
proclamations et ordonnances administratives.

H. L'Union a adopté et appliqué une législation, des règlements ad-
ministratifs et des mesures officielles qui suppriment les droits et les
libertés des habitants du Territoire, droits essentiels à l’évolution ré-
gulière vers l’autonomie, à laquelle leur donnent implicitement droit
le Pacte de la Société des Nations, les dispositions du Mandat et les
normes internationales couramment acceptées telles qu’elles sont inscrites
dans la Charte des Nations Unies et la Déclaration des droits de
l’homme; que les actes ci-dessus de l’Union violent l’article 2 du Man-
dat et l’article 22 du Pacte; et que l’Union a le devoir de cesser et de
s’abstenir sur-le-champ de toute action qui entrave le développement
régulier de l’autonomie dans le Territoire.

I. L'Union a exercé des pouvoirs d'administration et de législation sur
le Territoire incompatibles avec le statut international du Territoire;
que l’action susdite de l’Union constitue une violation de l’article 2 du
Mandat et de l’article 22 du Pacte; que l’Union a le devoir de s’abste-
nir de tous actes d'administration et de législation qui soient incompa-
tibles avec le statut international du Territoire.

J. L'Union n’a pas envoyé à L'Assemblée générale des Nations Unies
des rapports annuels contenant des informations intéressant le Terri-
toire et indiquant les mesures qu’elle a prises pour assurer ses engage-
ments aux termes du Mandat; que cette carence est une violation de
Particle 6 du Mandat; et que l’Union a le devoir d'envoyer sur-le-champ
ces rapports annuels à l’Assemblée générale.

K. L'Union n’a pas transmis à l’Assemblée générale des Nations
Unies les pétitions des. habitants du Territoire adressées à l’Assemblée
générale; que cette carence est une violation de la règle de la Société des
Nations; et que l’Union a le devoir de transmettre ces pétitions à l’As-
semblée générale.

Le demandeur se réserve le droit de demander à la Cour de statuer à
l'égard de toute autre et nouvelle question que le demandeur pourrait
juger opportun de lui soumettre.

Plaise également à la Cour se prononcer sur tout ce qu’elle pourra es-
timer pertinent et convenable se rapportant à Ja présente requête, et ren-

9
SUD-OUEST AFRICAIN (ARRÊT) 12

dre toute décision et prendre toute ordonnance, y compris une décision
sur les dépens, pour donner effet à ce qu’elle aura statué»;

dans les mémoires:

«Se fondant sur les allégations de fait ci-avant, complétées par tels faits
qui pourront ressortir de nouveaux témoignages présentés à la Cour, et
sur les conclusions juridiques ci-avant, complétées par toutes autres décla-
rations qui pourront être faites par la suite, plaise à la Cour dire et juger,
tant en présence qu’en l’absence du Gouvernement de l’Union sud-afri-
caine, que:

1. Le Sud-Ouest africain est un territoire sous Mandat conféré par les
Principales Puissances alliées et associées à Sa Majesté britannique pour
être exercé en son nom par le Gouvernement de l'Union de l’Afrique du
Sud, accepté par Sa Majesté britannique agissant pour le Gouvernement
de l’Union de l’Afrique du Sud et en son nom, et confirmé par le Conseil
de Ja Société des Nations le 17 décembre 1920;

2. L'Union sud-africaine demeure soumise aux obligations internatio-
nales énoncées à l’article 22 du Pacte de la Société des Nations et dans le
Mandat pour le Sud-Ouest africain, ainsi qu’à l'obligation de transmettre
aux Nations Unies les pétitions des habitants du Territoire, les fonctions
de surveillance étant exercées par les Nations Unies auxquelles les rapports
annuels et les pétitions doivent être envoyés;

3. L'Union, dans toutes les circonstances exposées au chapitre V du
présent mémoire et résumées dans les paragraphes 189 et 190 dudit mé-
moire, a pratiqué l'apartheid, c’est-à-dire qu’elle a établi une discrimination
fondée sur la race, la couleur, l’origine nationale ou tribale, lorsqu'elle
a fixé les droits et devoirs des habitants du Territoire; que cette pratique
constitue une violation de ses obligations telles qu’elles figurent à l’ar-
ticle 2 du Mandat et à l’article 22 du Pacte de la Société des Nations; et
que l’Union a le devoir de cesser sur-le-champ de pratiquer l'apartheid
dans le Territoire;

4. Par l’effet des principes économiques, politiques, sociaux et éduca-
tifs appliqués dans le Territoire et décrits en détail au chapitre V du pré-
sent mémoire, puis résumés au paragraphe 190 dudit mémoire, l'Union
n'a pas accru, par tous les moyens en son pouvoir, le bien-être matériel
et moral ainsi que le progrès social des habitants du Territoire; et que cette
carence constitue une violation de ses obligations telles qu’elles figurent
au second alinéa de l’article 2 du Mandat et à l’article 22 du Pacte; et que
l’Union a le devoir de mettre sur-le-champ un terme aux violations in-
diquées ci-avant et de prendre toutes les mesures possibles pour remplir
ses obligations aux termes desdits articles;

5. L'Union, par ses paroles et par ses actes, a agi à l’égard du Territoire,
dans toutes les circonstances exposées au chapitre VII du présent mémoire,
d’une manière incompatible avec le statut international du Territoire et a
entravé par là les chances qu’avaient les habitants du Territoire de s’en-
gager dans la voie de l’autodétermination; que ces agissements constituent
une violation des obligations de l’Union telles qu’elles figurent au premier
alinéa de l’article 2 du Mandat et à l’article 22 du Pacte; que l’Union a le
devoir de mettre sur-le-champ un terme aux agissements résumés a la
section C du chapitre VIII ci-avant et de s’abstenir dans l’avenir de pa-
reils agissements; et que l’Union a le devoir de respecter en toute bonne
foi le statut international du Territoire;

10
SUD-OUEST AFRICAIN (ARRÊT) 13

6. L'Union, par les mesures décrites au chapitre VII ci-avant, a établi
des bases militaires sur le Territoire en violation de ses obligations telles
qu’elles figurent à l’article 4 du Mandat et à l’article 22 du Pacte; que
PUnion a le devoir de supprimer sur-le-champ toutes les bases militaires
établies sur le Territoire; et que l’Union a le devoir de s’abstenir d’établir
des bases militaires sur le Territoire;

7. L'Union n’a pas envoyé à l’Assemblée générale des Nations Unies
des rapports annuels contenant des informations intéressant le Territoire
et indiquant les mesures qu’elle a prises pour assurer ses engagements aux
termes du Mandat; que cette carence est une violation de ses obligations
telles qu’elles figurent à l’article 6 du Mandat; et que l’Union a le devoir
d'envoyer sur-le-champ ces rapports annuels à l’Assemblée générale;

8. L'Union n’a pas transmis à l’Assemblée générale des Nations Unies
les pétitions des habitants du Territoire adressées à l’Assemblée générale;
que cette carence est une violation de ses obligations de Mandataire; et
que l’Union a le devoir de transmettre ces pétitions à l’Assemblée géné-
rale;

9. L'Union, par ses agissements décrits aux chapitres V, VI, VII et
VII du présent mémoire, s’ajoutant à ses intentions telles qu’elles sont
exposées ci-avant, a tenté d'apporter aux dispositions du Mandat des mo-
difications de fond sans l'autorisation des Nations Unies; que cette ten-
tative constitue une violation de ses obligations telles qu’elles figurent à
l’article 7 du Mandat et à l’article 22 du Pacte; et que l’autorisation des
Nations Unies est une condition préalable indispensable à toute tentative
de la part de l’Union de modifier directement ou indirectement les dis-
positions du Mandat.

Le demandeur se réserve le droit de prier la Cour de dire et juger à
l'égard de tous événements qui pourraient se produire après la date
du dépôt du présent mémoire, y compris tout événement entraînant toute
modification de fond dans les rapports juridiques et constitutionnels entre
Union et Sa Majesté britannique.

Plaise également à la Cour se prononcer sur tout ce qu’elle pourra es-
timer pertinent et convenable se rapportant au présent mémoire et rendre
toute décision et prendre toute ordonnance, y compris une décision sur
les dépens, pour donner effet à ce qu’elle aura statué »;

dans la réplique:

« Sur la base des faits allégués dans leurs mémoires et de ceux qui sont
indiqués dans le présent document ou qui pourraient être ultérieurement
présentés à la Cour et sur la base des exposés de droit pertinents qui fi-
gurent dans les mémoires et dans la présente réplique, ainsi que de toutes
autres déclarations qui pourront être soumises par la suite, les demandeurs
réitèrent respectueusement la demande qu’ils ont faite à la Cour de se
prononcer en conformité et sur la base des conclusions énoncées dans les
mémoires, conclusions qu’ils confirment par les présentes et qui sont incor-
porées par voie de référence.

Les demandeurs se réservent en outre le droit de prier la Cour de se
prononcer sur tous événements qui pourront se produire après la date du
dépôt de la présente réplique.

Les demandeurs renouvellent et confirment leur requête tendant à ce
qu’il plaise à la Cour se prononcer sur tout ce qu’elle pourra estimer per-
tinent et convenable se rapportant aux mémoires ou à la présente réplique

11
SUD-OUEST AFRICAIN (ARRÊT) 14

et rendre toute décision et prendre toute ordonnance, y compris une dé-
cision sur les dépens, pour donner effet à ce qu’elle aura statué. »

Au nom du Gouvernement de I’ Afrique du Sud,
dans le contre-mémoire:

«Se fondant sur les considérations de fait et de droit exposées dans les
différents volumes du présent contre-mémoire, plaise à la Cour dire et
juger que les conclusions des Gouvernements de l'Ethiopie et du Libéria qui
figurent aux pages 168 et 169 de leurs mémoires sont sans fondement et
que la Cour ne fera aucune des déclarations proposées par les demandeurs.

Le défendeur conclut en particulier:

1. Que le Mandat pour le Sud-Ouest africain dans son ensemble est
devenu caduc Jors de la dissolution de la Société des Nations et que le
défendeur n’est plus en conséquence soumis à aucune des obligations ju-
ridiques découlant du Mandat.

2. Subsidiairement, au cas où l’on estimerait que le Mandat en tant que
tel est demeuré en vigueur malgré la dissolution de la Société des Nations:

a) en ce qui concerne les conclusions n°5 2, 7 et 8 des demandeurs,
que les obligations incombant antérieurement au défendeur en vertu
du Mandat et consistant à faire rapport et à rendre compte au Conseil
de la Société des Nations et à se soumettre à la surveillance de ce Con-
seil ont pris fin lors de la dissolution de la Société et n’ont pas été rem-
placées par des obligations similaires concernant une surveillance par
un organe quelconque des Nations Unies, par toute autre organisation
ou par tout autre organisme. Le défendeur n’est donc tenu ni de pré-
senter des rapports relatifs à son administration du Sud-Ouest africain
ni de transmettre les pétitions des habitants du Territoire soit aux
Nations Unies soit à tout autre organisme;

b) en ce qui concerne les conclusions n°5 3, 4, 5, 6 et 9 des demandeurs,
que le défendeur n’a, sur aucun des points allégués, violé les obligations
lui incombant d’après le Mandat ou l’article 22 du Pacte de Ja Société
des Nations»;

dans la duplique:

«1. Vu les exposés de droit et les exposés de fait contenus dans le con-
tre-mémoire, complété par la présente duplique, et tous éléments qui pour-
raient être présentés par la suite au cours de l’instance, le défendeur con-
firme les conclusions formulées dans le contre-mémoire et prie respectueu-
sement la Cour de tenir ces conclusions pour incluses dans Ia présente
duplique par voie de référence.

2. Le défendeur renouvelle sa demande tendant à ce qu’il plaise à la
Cour dire et juger que les conclusions des Gouvernements de l'Ethiopie
et du Libéria, présentées dans les mémoires et reprises dans la réplique,
sont sans fondement et que la Cour ne fera aucune des déclarations pro-
posées par les demandeurs. »

Au cours de Ja procédure orale, les conclusions ci-après ont été présentées
par les Parties:

Au nom des Gouvernements de l'Ethiopie et du Libéria,
à l’audience du 19 mai 1965:

12
SUD-OUEST AFRICAIN (ARRÊT) 15

« Vu les allégations de fait et les considérations de droit énoncées dans
les écritures et les plaidoiries, plaise à la Cour dire et juger, tant en pré-
sence qu’en l’absence du Gouvernement de la République sud-africaine,
que:

1. Le Sud-Ouest africain est un territoire sous Mandat conféré par les
Principales Puissances alliées et associées à Sa Majesté britannique pour
être exercé en son nom par le Gouvernement de l’Union de l’Afrique du
Sud, accepté par Sa Majesté britannique agissant pour le Gouvernement
de l’Union de Afrique du Sud et en son nom, et confirmé par le Conseil
de la Société des Nations le 17 décembre 1920;

2. Le défendeur demeure soumis aux obligations internationales énoncées
à l’article 22 du Pacte de la Société des Nations et dans le Mandat pour le
Sud-Ouest africain, ainsi qu’à l’obligation de transmettre aux Nations
Unies les pétitions des habitants du Territoire, les fonctions de surveil-
lance étant exercées par les Nations Unies auxquelles les rapports annuels
et les pétitions doivent étre envoyés;

3. Par les lois et règlements et par les méthodes et actes officiels décrits
dans les écritures, le défendeur a pratiqué apartheid, c’est-à-dire qu'il a
établi une distinction fondée sur la race, la couleur, l’origine nationale
ou tribale, lorsqu'il a fixé les droits et devoirs des habitants du Territoire;
que cette pratique constitue une violation de ses obligations telles qu’elles
figurent à l’article 2 du Mandat et à l’article 22 du Pacte de la Société des
Nations; et que le défendeur a le devoir de cesser sur-le-champ de prati-
quer l'apartheid dans le Territoire;

4. Par l'effet des principes économiques, politiques, sociaux et éduca-
tifs appliqués dans le Territoire, par les lois et règlements et par les mé-
thodes et actes officiels décrits dans les écritures, le défendeur, au regard
des «standards» internationaux applicables ou de la norme juridique in-
ternationale applicable ou de ces deux critères à la fois, n’a pas accru, par
tous les moyens en son pouvoir, le bien-étre matériel et moral ainsi que le
progrés social des habitants du Territoire; que cette carence constitue
une violation de ses obligations telles qu’elles figurent à l’article 2 du Man-
dat et à Particle 22 du Pacte; et que le défendeur a le devoir de mettre sur-
le-champ un terme aux violations indiquées ci-avant et de prendre toutes
les mesures possibles pour remplir ses obligations aux termes desdits
articles;

5. Le défendeur, par ses paroles et par ses actes, a agi à l’égard du Ter-
ritoire d’une maniére incompatible avec le statut international du Ter-
ritoire et a entravé par là les chances qu’avaient les habitants du Terri-
toire de s'engager dans la voie de l’autodétermination; que ces agissements
constituent une violation des obligations du défendeur telles qu’elles figu-
rent au premier alinéa de l’article 2 du Mandat et à Particle 22 du Pacte;
que le défendeur a le devoir de mettre sur-le-champ un terme à ces agis-
sements et de s’abstenir dans l’avenir de pareils agissements; et que le
défendeur a le devoir de respecter en toute bonne foi le statut international
du Territoire;

6. Le défendeur a établi des bases militaires sur le Territoire en vio-
lation de ses obligations telles qu’elles figurent à l’article 4 du Mandat et
à l’article 22 du Pacte; que le défendeur a le devoir de supprimer sur-le-
champ toutes les bases militaires établies sur le Territoire; et que le défen-
deur a le devoir de s’abstenir d'établir des bases militaires sur le Territoire;

13
SUD-OUEST AFRICAIN (ARRÊT) 16

7. Le défendeur n’a pas envoyé à l’Assemblée générale des Nations Unies
des rapports annuels contenant des informations intéressant le Territoire
et indiquant les mesures qu’il a prises pour assurer ses engagements aux
termes du Mandat; que cette carence est une violation de ses obligations
telles qu’elles figurent à l’article 6 du Mandat; et que le défendeur a le
devoir d’envoyer sur-le-champ ces rapports annuels à l’Assemblée géné-
rale; |

8. Le défendeur n’a pas transmis à l’Assemblée générale des Nations
Unies les pétitions des habitants du Territoire adressées à l’Assemblée
générale; que cette carence est une violation de ses obligations de Man-
dataire; et que le défendeur a le devoir de transmettre ces pétitions à l’As-
semblée générale;

9. Le défendeur a tenté d’apporter aux dispositions du Mandat des mo-
difications de fond sans l’autorisation des NationsUnies; que cette ten-
tative constitue une violation de ses obligations telles qu’elles figurent à
l’article 7 du Mandat et à l’article 22 du Pacte; et que l’autorisation des Na-
tions Unies est une condition préalable indispensable à toute tentative de
la part du défendeur de modifier directement ou indirectement les disposi-
tions du Mandat.

Plaise également à la Cour se prononcer sur tout ce qu’elle pourra es-
timer pertinent et convenable se rapportant aux présentes conclusions
et rendre toute décision et prendre toute ordonnance, y compris une dé-
cision sur les dépens, pour donner effet à ce qu’elle aura statué. »

Au nom du Gouvernement de I’ Afrique du Sud,
à l’audience du 5 novembre 1965:

«Nous répétons et réitérons les conclusions que nous avons énoncées
dans le contre-mémoire, volume I, page 6, et confirmées dans la duplique,
volume II, page 483. Ces conclusions, qui peuvent être mises à jour sans
amendement de fond, sont les suivantes:

Vu les considérations de fait et de droit énoncées dans les écritures et
les plaidoiries du défendeur, plaise à la Cour dire et juger que les conclusions
des Gouvernements éthiopien et libérien figurant au compte rendu de
laudience du 19 mai 1965 sont sans fondement et que la Cour ne fera
aucune des déc..rations proposées par les demandeurs.

Le défendeur conclut en particulier:

1. Que le Mandat pour le Sud-Ouest africain dans son ensemble est
devenu caduc lors de la dissolution de la Société des Nations et que le
défendeur n’est plus en conséquence soumis à aucune des obligations
juridiques découlant du Mandat.

2. Subsidiairement, au cas où l’on estimerait que le Mandat en tant
que tel est demeuré en vigueur malgré la dissolution de la Société des
Nations:

a) en ce qui concerne les conclusions n° 2, 7 et 8 des demandeurs,
que les obligations incombant antérieurement au défendeur en vertu
du Mandat et consistant à faire rapport et à rendre compte au Conseil
de la Société des Nations et à se soumettre à la surveillance de ce
Conseil ont pris fin lors de la dissolution de la Société et n’ont pas été
remplacées par des obligations similaires concernant une surveillance
par un organe quelconque des Nations Unies, par toute autre organi-

14
SUD-OUEST AFRICAIN (ARRÊT) 17

sation ou par tout autre organisme. Le défendeur n’est donc tenu
ni de présenter des rapports relatifs à son administration du Sud-Ouest
africain ni de transmettre les pétitions des habitants du Territoire soit
aux Nations Unies soit à tout autre organisme;

b) en ce qui concerne les conclusions n°5 3, 4, 5, 6 et 9 des demandeurs,
que le défendeur n’a, sur aucun des points allégués, violé les obligations
lui incombant d’après le Mandat ou l’article 22 du Pacte de la Société
des Nations. »

1. Dans la présente instance, les deux Etats demandeurs dont les causes
sont identiques et seront considérées ci-après comme constituant une
affaire unique, l’Empire d’Ethiopie et la République du Libéria, agissant
en qualité d'anciens Etats Membres de la Société des Nations, ont allégué
que diverses infractions au Mandat de la Société des Nations pour le
Sud-Ouest africain auraient été commises par l’Etat défendeur, la Répu-
blique sud-africaine, en tant qu’autorité administrante.

2. Dans une phase antérieure de l’affaire qui s’est déroulée devant la
Cour en 1962, quatre exceptions préliminaires fondées sur l’article 37
du Statut de la Cour et sur la clause juridictionnelle du Mandat pour le
Sud-Ouest africain (article 7, deuxième alinéa) ont été soulevées, que le
défendeur a plaidées et que la Cour a traitées comme étant toutes des
exceptions d’incompétence. Par arrêt du 21 décembre 1962, la Cour a
rejeté chacune de ces exceptions et dit qu’elle était «compétente pour
statuer sur le fond du différend ».

3. Lors de la procédure sur le fond, au cours de laquelle des pièces.
écrites ont été déposées, des plaidoiries prononcées et un nombre impor-
tant de témoins entendus, les Parties ont présenté leurs thèses sur divers
points parmi lesquels Jes suivants: le Mandat pour le Sud-Ouest africain
est-il toujours en vigueur? Dans l’affirmative, l’obligation incombant au
Mandataire en vertu de l’article 6 du Mandat d’envoyer au Conseil de la
Société des Nations un rapport annuel sur l’administration du territoire
sous Mandat s’est-elle transformée de quelque manière en une obligation
d’adresser des rapports à l’Assemblée générale des Nations Unies, ou
bien cette obligation est-elle devenue entièrement caduque? Le défendeur
a-t-il contrevenu au deuxième alinéa de l’article 2 du Mandat imposant
au Mandataire l’obligation d’accroître, «par tous les moyens en son
pouvoir, le bien-être matériel et moral ainsi que le progrès social des
habitants du territoire»? A-t-il contrevenu à l’article 4 du Mandat
interdisant «l'instruction militaire des indigènes », sauf pour assurer la
police et la défense locales, et prohibant l'installation de bases militaires
ou navales ou l'établissement de fortifications dans le territoire? Les
demandeurs ont en outre allégué que le défendeur aurait enfreint le
premier alinéa de l’article 7 du Mandat, suivant lequel l'autorisation du
Conseil de la Société des Nations était nécessaire pour modifier les
dispositions du Mandat, en essayant de modifier le Mandat sans l’auto-

15
SUD-OUEST AFRICAIN (ARRÊT) 18

risation de l’Assemblée générale des Nations Unies, laquelle aurait
remplacé le Conseil à cet égard comme à d’autres égards. D’autres
allégations ont encore été formulées qu’il est inutile d’indiquer ici.

4. La Cour a étudié les pièces écrites et les plaidoiries des Parties sur
tous ces points et s’est préoccupée de l’ordre dans lequel il convenait de
les examiner. À ce point de vue, il se pose une question relevant du fond
mais ayant un caractère prioritaire: elle concerne la qualité des deman-
deurs en la phase actuelle de la procédure; en fait, il s’agit non pas de
la question de l’aptitude des demandeurs à se présenter devant la Cour,
qui a été tranchée par l’arrêt de 1962, mais de la question de fond de leur
droit ou intérêt juridique au regard de l’objet de la demande telle qu’elle
a été énoncée dans leurs conclusions finales.

5. En dépit du caractère prioritaire de cette question, la Cour ne pou-
vait l’examiner avant que les Parties aient présenté leur argumentation sur
l’ensemble des points de fond. En effet, qu’il s’agisse de l’existence et
de la nature des obligations du défendeur relativement au Mandat ou
bien de l’existence et de la nature du droit ou intérêt juridique des deman-
deurs à cet égard, ce sont les mêmes textes qui sont pertinents. On a
soutenu également que certains principes humanitaires, qui auraient une
influence sur la nature des obligations du Mandataire concernant les
habitants du territoire, seraient à la base du droit des demandeurs d’exiger
à titre individuel l'exécution de ces obligations. Les conséquences du
premier alinéa de l’article 7 du Mandat, mentionné plus haut, doivent
être examinées non seulement par rapport à la conclusion finale n° 9
des demandeurs et à certains éléments de la conclusion n° 2 mais encore,
comme on le verra plus loin, par rapport à la question de la qualité des
demandeurs au regard du fond. La situation consécutive à la dissolution
de la Société des Nations en 1946 soulève elle aussi un problème revêtant
un double aspect, et il en est de même pour d’autres points.

6. Les Parties ayant traité de tous les éléments en cause, il est du devoir
de la Cour de commencer par examiner les questions présentant un
caractère tel qu’une décision à l’égard de l’une d’entre elles peut rendre
inutile tout examen des autres aspects de l’affaire. Deux questions revé-
tent ce caractère en l’espèce. L'une est de savoir si le Mandat subsiste,
ce que les demandeurs ont soutenu dans leur conclusion finale n° 1,
car, si tel n’était pas le cas, il va de soi que leurs griefs fondés sur les
infractions au Mandat qu’ils reprochent au défendeur tomberaient auto-
matiquement. Mais la thèse relative au maintien en vigueur du Mandat
n’est qu'un élément de l’ensemble de la demande énoncée dans les con-
clusions finales des demandeurs, car elle n’a été avancée qu’en liaison
avec les autres éléments de la demande dont elle était présentée comme la
base nécessaire. C’est pour cette raison que l’autre question, qui concerne,
comme on l’a déjà signalé, le droit ou intérêt juridique des demandeurs

16
SUD-OUEST AFRICAIN (ARRÊT) 19

au regard de l’objet de la demande, est encore plus fondamentale.

Ea

7. C’est donc cette dernière question que la Cour examinera mainte-
nant. La Cour tient cependant a préciser au préalable que, en recherchant
dans le présent arrêt quelles sont, parmi les dispositions du Mandat pour
le Sud-Ouest africain, celles qui impliquent un droit ou intérêt juridique
chez les demandeurs, elle ne se prononcera nullement sur la question du
maintien en vigueur du Mandat et ne la préjugera en rien. Il y a lieu de
souligner en outre que la décision rendue par la Cour en 1962 sur la
compétence ne préjugeait pas non plus la question du maintien en
vigueur du Mandat, laquelle relève du fond. Cette question ne se posait
pas en 1962, si ce n’est en ce sens que la Cour devait postuler le maintien
en vigueur du Mandat en vue de trancher le problème purement juri-
dictionnel qui était le seul dont elle fût alors saisie. Le défendeur a
nettement indiqué dans la procédure de 1962 que telle était Phypothése
dont il partait pour traiter de la question de compétence; on retrouve la
même idée dans les conclusions finales n° 1 et 2 que les demandeurs
ont formulées en la phase actuelle et par lesquelles ils ont invité fa Cour
à dire notamment que le Mandat subsiste et que le défendeur demeure
soumis aux obligations qu’il prévoit. De même, l’un des éléments prin-
cipaux de la thèse soutenue par le défendeur au fond a consisté à arguer
que, le Mandat n’existant plus, le défendeur n’a plus d’obligations en
vertu de cet instrument et ne saurait donc les violer. C’est une question
qui, pour des motifs que la Cour exposera plus loin à un autre propos
mais qui valent ici aussi, ne pouvait être tranchée définitivement par une
décision rendue sur un point purement préliminaire de compétence.

8. Par les conclusions finales qu’il a soumises en l’espèce, le défendeur
s’est borné à demander le rejet des conclusions finales des demandeurs
dans leur ensemble et de chacune d’elles en particulier. Il convient toute-
fois de noter, d’une part, que la Cour a le droit, implicitement reconnu
par l’article 53, paragraphe 2, de son Statut, de choisir elle-même les
motifs de ses décisions et, d’autre part, que le défendeur a contesté dans
la présente phase de l’affaire, en particulier dans ses pièces de procédure
écrite, le droit ou intérêt juridique des demandeurs au regard de l’objet
de la demande, ce qui, à ce stade de la procédure, ne pouvait être de sa
part un simple argument contre l’applicabilité de la clause juridictionnelle
du Mandat. Dans ses conclusions finales, le défendeur s’est fondé no-
tamment sur «les considérations de fait et de droit énoncées dans les
écritures et les plaidoiries» pour inviter la Cour à ne faire aucune des
déclarations proposées par les demandeurs.

*
* *

9. La Cour en vient maintenant aux motifs de sa décision en l’espèce.
Pour débuter, elle dira quelques mots de la structure caractérisant le
Mandat pour le Sud-Ouest africain de même que les autres Mandats;

17
SUD-OUEST AFRICAIN (ARRÊT) 20

il convient de souligner à cet égard que l’on ne saurait véritablement
apprécier la situation juridique relative à un Mandat donné comme le
Mandat pour le Sud-Ouest africain si l’on oublie qu’il n’était qu’un
Mandat parmi d’autres, que le défendeur n’était qu’un Mandataire
parmi d’autres et que les caractéristiques du système des Mandats dans
son ensemble se retrouvaient uniformément dans chacun des Mandats,
sauf exceptions qui seront signalées lorsque cela sera pertinent. Le Mandat
pour le Sud-Ouest africain n’était pas un cas spécial.

#

10. Le système des Mandats a été officiellement créé, on le sait, par
l’article 22 du Pacte de la Société des Nations. Ainsi que ce texte l’indique,
il devait y avoir trois catégories de Mandats, appelés respectivement
Mandats A, B et C, le Mandat pour le Sud-Ouest africain appartenant
à la catégorie C. Les différences entre ces catégories tenaient au caractère
et à la situation géographique des territoires, au degré de développement
de leurs populations et aux pouvoirs dévolus en conséquence aux auto-
rités administrantes, c’est-à-dire aux Mandataires. Bien que le système
en tant que tel ait été établi par l’article 22 du Pacte, les dispositions
propres à chacun des Mandats et concernant à l’égard de chaque terri-
toire en cause les droits et les devoirs du Mandataire, ceux de la Société
des Nations et de ses organes, ainsi que ceux des Membres de cette
organisation à titre individuel, ont été énoncées dans des actes de Mandat
distincts qui, à une exception près signalée plus loin, ont pris la forme
de résolutions du Conseil de la Société des Nations.

11. Malgré les différences que l’on pouvait remarquer entre certaines
de leurs dispositions, ces actes présentaient des similitudes de structure.
Aux fins du présent arrêt, on peut considérer que leurs dispositions de fond
se répartissaient en deux grandes catégories. D’une part — et c'était là
bien entendu lélément principal de chacun de ces instruments — il y
avait des articles définissant les pouvoirs du Mandataire, ses obligations
concernant les habitants du territoire et ses obligations envers la Société
des Nations et les organes de celle-ci. Ces articles, se rapportant à l’exé-
cution des Mandats en tant que tels, seront dénommés ci-après dispositions
relatives à la gestion des Mandats ou plus brièvement dispositions relatives
à la gestion. D'autre part, il y avait des articles qui conféraient directe-
ment aux Etats Membres de la Société des Nations dans leur intérêt
individuel ou dans l’intérêt de leurs ressortissants, à des degrés variables
selon le Mandat ou la catégorie de Mandat, certains droits concernant
les territoires sous Mandat. Nombre de ces droits rappelaient ceux que
l’on rencontre couramment dans certaines clauses des traités d’établisse-
ment, de commerce et de navigation conclus entre Etats. Les dispositions
ayant trait à ces droits, qui correspondaient à des intérêts particuliers,
seront dénommées ci-après dispositions des Mandats relatives aux intérêts
particuliers. Dans le cas des Mandats A et surtout des Mandats B, les
droits de ce genre étaient nombreux et tenaient une grande place; comme

18
SUD-OUEST AFRICAIN (ARRÊT) 21

on le verra plus loin, ce fait était également significatif pour les Mandats
C, bien que leurs seules dispositions concernant des intérêts particuliers
fussent celles qui visaient la faculté laissée aux missionnaires «sujets ou
citoyens de tout Membre de la Société des Nations ... de pénétrer, de
circuler et de résider dans le territoire dans le but d’exercer leur ministère »
(Mandat pour le Sud-Ouest africain, article 5). En l’espèce, le différend
entre les Parties concerne exclusivement la première des deux catégories
de dispositions indiquées et nullement la seconde.

12. La distinction générale dont on vient de faire état avait un ca-
ractère réel et même évident. Que des dispositions de certains Mandats
fussent susceptibles d’être rattachées aux deux catégories, telle la clause
de la porte ouverte des Mandats A et B, cela n’6te rien de sa valeur ni de
sa pertinence a cette distinction. De telles dispositions relevaient de la
première catégorie si l’on se placait sur le plan de la gestion des Mandats
et de la seconde, celle des intérêts particuliers, si l’on envisageait les
avantages commerciaux octroyés aux Membres de la Société des Nations
et à leurs ressortissants. Ces clauses commerciales pouvaient naturelle-
ment jouer au bénéfice des territoires sous Mandat et de leurs habitants,
pour autant que leur application par les Etats Membres avait un effet
favorable au développement économique ou industriel des territoires.
En ce sens et dans cette mesure, elles pouvaient indubitablement con-
tribuer à la réalisation des objectifs des Mandats; leur bonne exécution
par les Mandataires intéressait donc la Société des Nations et ses organes
compétents en matière de Mandats. Mais cela était accessoire et n’a
jamais constitué leur but principal. Ce but était de favoriser les intérêts
des Membres de la Société des Nations et de leurs ressortissants. Une
action ou une intervention des Etats Membres en la matière ne pouvait
tendre qu’à cela et non à faire exécuter les Mandats en tant que tels.

13. En plus des catégories de dispositions que l’on vient d’indiquer,
chaque acte de Mandat contenait une clause juridictionnelle dont, à une
exception près qui sera indiquée le moment venu, le libellé était identique,
que le Mandat appartint à la catégorie A, à la catégorie B ou à la catégo-
rie C. Cette clause, dont le texte et l’effet seront examinés plus loin, prévo-
yait le renvoi des différends à la Cour permanente de Justice internatio-
nale; or, comme on l’a déjà signalé, la Cour actuelle a jugé dans la premiè-
re phase de l’affaire que, par application de l’article 37 de son Statut, elle
constituait la juridiction compétente à la place de la Cour permanente.
Un autre caractère commun des Mandats était de contenir une clause
aux termes de laquelle l’autorisation du Conseil était nécessaire pour
modifier leurs dispositions. I] y a lieu enfin de noter une caractéristique
propre aux Mandats C: aussi bien le Pacte dans son article 22 que ces
Mandats dans une de leurs dispositions énonçaient, sous réserve de
certaines conditions sans importance ici, que les Mandataires de la
catégorie C administreraient les territoires sous Mandat «comme partie
intégrante de [leur] territoire ».

19
SUD-OUEST AFRICAIN (ARRÊT) 22

14. Compte tenu de la situation ainsi esquissée et en particulier de la
distinction à établir entre les dispositions des divers actes de Mandat
selon qu’elles visaient la gestion ou les intérêts particuliers, la question
à trancher par la Cour est de savoir si les demandeurs ont relativement
au Mandat un droit ou intérêt juridique autre que celui qu’ils pourraient
avoir au regard des dispositions de la seconde catégorie mais sur lequel
la Cour s’abstiendra de se prononcer puisque ces dispositions ne font
l'objet d’aucune contestation en l’espèce. Pour ce qui est de la première
catégorie, c’est-à-dire des dispositions relatives à la gestion, la question à
résoudre est de savoir si, vu la contexture des actes de Mandat et le
système des Mandats dans son ensemble, les Membres de la Société
des Nations, y compris les demandeurs en la présente affaire, avaient
à titre individuel et distinct un droit ou intérêt juridique — ce qui diffère
d’un intérêt politique — leur permettant de réclamer l’exécution des
dispositions des Mandats relatives à la gestion, ou si l’on doit considérer
que cette fonction revenait exclusivement à la Société des Nations et non
à chacun des Etats Membres de façon distincte et indépendante. En
d’autres termes, il s’agit de savoir siles Mandataires avaient une obligation
directe envers les autres Membres de la Société des Nations à titre indi-
viduel en ce qui concernait l’exécution des dispositions des Mandats
relatives à la gestion.

15. S’il résulte de la réponse à cette question que les demandeurs ne
sauraient être considérés comme ayant le droit ou intérêt juridique invo-
qué, il s’ensuivra que, même à supposer établies les diverses infractions au
Mandat pour le Sud-Ouest africain reprochées au défendeur, les deman-
deurs ne seront pas pour autant fondés à obtenir de la Cour les déclara-
tions qu’ils sollicitent par leurs conclusions finales. Cela est aussi vrai
des conclusions finales n°S 1 et 2 que des autres. Par ces deux conclusions,
les demandeurs ont en substance affirmé, et demandé à la Cour de pro-
clamer, le maintien en vigueur du Mandat ainsi que des obligations
imposées par celui-ci au défendeur. Or, dans la présente instance, la Cour
est saisie de conclusions finales des demandeurs qui ne visent que les
dispositions du Mandat relatives à la gestion. Elle n’a pas à se prononcer
sur des conclusions finales des demandeurs se rattachant aux intérêts
particuliers, car aucune demande n’a été soumise à ce sujet. L’objet des
conclusions n°% 1 et 2 des demandeurs était de constituer la base de
leurs autres conclusions, uniquement présentées à propos d’une demande
visant des dispositions dont on doit chercher à savoir avant toute chose
si les demandeurs ont à leur égard un droit ou intérêt juridique. Si la
Cour estime que les demandeurs possèdent bien un droit ou intérêt
juridique, elle sera alors appelée à se prononcer sur leur conclusion
finale n° 1 relative au maintien en vigueur du Mandat car, au cas où
cette conclusion serait rejetée, les autres tomberaient automatiquement.
Si, au contraire, la Cour estime que les demandeurs ne possèdent aucun
droit ou intérêt juridique, il sera manifestement inapproprié et hors de
propos qu’elle se prononce sur leurs conclusions n°5 | ou 2, car, dans le
contexte de la présente affaire, la question du maintien en vigueur du
Mandat ainsi que des obligations imposées par celui-ci au défendeur ne

20
SUD-OUEST AFRICAIN (ARRÊT) 23

se poserait qu’au sujet de dispositions au regard desquelles la Cour
aurait jugé que les demandeurs n’ont aucun droit ou intérêt juridique.

* * *

16. C’est en qualité d’anciens Membres de la Société des Nations que
les demandeurs se présentent devant la Cour et les droits qu’ils revendi-
quent sont ceux dont, d’après eux, jouissaient les Membres de la Société
des Nations à l’époque de celle-ci. En conséquence, pour déterminer les
droits et les devoirs passés et présents des Parties à l'égard du Mandat —
à supposer celui-ci encore en vigueur mais sans préjuger la question —,
pour déterminer en particulier s’ils comportent, du côté des demandeurs,
le droit propre d’exiger la bonne exécution des dispositions relatives
à la gestion du Mandat et, du côté du défendeur, obligation de répondre
de Padministration du Mandat devant les demandeurs, la Cour doit se
placer à l’époque où le système des Mandats a été institué et où les actes
de Mandat ont été rédigés. Elle doit tenir compte de la situation à
cette date, qui est la date critique, et des intentions que les intéressés
semblent bien avoir eues ou que l’on peut raisonnablement leur attribuer
en fonction de la situation. Les intentions qu’ils auraient pu avoir si le
Mandat avait été rédigé beaucoup plus tard, une fois connues certaines
circonstances absolument imprévisibles à l’origine, comme la dissolution
de la Société des Nations et ses suites, sont sans pertinence. Telle est la
seule manière d’apprécier correctement les droits des Parties. Cette
opinion trouve une confirmation dans un prononcé antérieur de la Cour
(Droits des ressortissants des Etats-Unis d’ Amérique au Maroc, C.1.J.
Recueil 1952, p. 189), d’après lequel, pour dégager le sens d’une notion
juridique dans un contexte historique, il faut tenir compte de la manière
dont cette notion était comprise à l’origine dans le contexte.

17. Ilen résulte qu’un exaraen des droits et obligations des Parties dans
la présente affaire doit consister principalement à étudier, en les replaçant
à leur époque, les textes des instruments et des dispositions particulières
qui, en créant le système des Mandats, ont eu pour but de traduire en
termes juridiques la notion de «mission sacrée de civilisation ».

18. Cet examen n’en doit pas moins tenir compte de la:nature et de la
structure juridiques de la Société des Nations; institution daris le cadre
de laquelle a été organisé le système des Mandats, car le mode de fonc-
tionnement du système, ses méthodes, ses rouages et ses voies de recours
en dépendaient inévitablement. Un élément fondamental de cette nature
et de cette structure juridiques, qui en un sens régissait tout le reste,
était énoncé à l’article 2 du Pacte: « L'action de la Société, telle qu’elle est
définie dans le présent Pacte, s’exerce par une Assemblée et un Conseil
assistés d’un Secrétariat permanent. » Si l’action de la Société des Nations

21
SUD-OUEST AFRICAIN (ARRÊT) 24

dans son ensemble s’exerçait ainsi, il en allait naturellement de même
pour les Etats Membres qui, sauf disposition formelle du Pacte en sens
contraire, ne pouvaient à titre individuel agir autrement en ce qui con-
cernait les affaires relevant de la Société.

19. On sait que le système des Mandats a eu pour origine une décision
prise à la conférence de la paix qui a suivi la guerre mondiale de 1914-1918:
les territoires coloniaux à l'égard desquels, en vertu de l’article 119 du
traité de Versailles, Allemagne renonçait à «tous ses droits et titres »
en faveur des Principales Puissances alliées et associées devaient être
non pas annexés par ces Puissances ou par des pays qui leur seraient
liés mais placés sous un régime international, ce qui permettrait d’appli-
quer aux peuples de ces territoires considérés comme «non encore
capables de se diriger eux-mêmes » le principe proclamé à l’article 22
du Pacte selon lequel «le bien-être et le développement de ces peuples
forment une mission sacrée de civilisation ».

20. Le genre de régime qui, d’après l’article 22 du Pacte, constituait la
«meilleure méthode de réaliser pratiquement ce principe» consistait à
«confier la tutelle de ces peuples aux nations développées ... qui consen-
tent à l’accepter »; le texte ajoutait expressément que c'était «au nom
de la Société» qu’elles «exerceraient cette tutelle en qualité de Manda-
taires ». I] n’était pas dit que les Mandats devaient être exercés, en outre
ou à défaut, au nom des Membres de la Société des Nations à titre indi-
viduel. Les Mandataires devaient être les agents ou trustees de la Société
des Nations et non de chacun de ses Membres individuellement.

21. La même idée de base a été à nouveau exprimée au troisième con-
sidérant du préambule de l’acte de Mandat pour le Sud-Ouest africain, où
il était spécifié qu’en acceptant le Mandat le Mandataire avait «entre-
pris de l’exercer au nom de la Société des Nations ». Il n’était pas précisé
que le Mandataire eût entrepris effectivement ou virtuellement d’exercer
le Mandat au nom de qui que ce fût d’autre. De l'avis de la Cour, il
résulte de ce considérant a) que le Mandataire a reconnu implicitement
le droit pour la Société des Nations, agissant en tant qu’entité par l’inter-
médiaire de ses organes compétents, d’exiger la bonne exécution des
dispositions relatives à la gestion du Mandat; b) que le Mandataire et
le Conseil ont reconnu implicitement que le Mandat avait le caractère
d’un régime juridique établi dans le cadre de la Société des Nations en
tant qu’institution. On n’a nullement reconnu qu’un droit quelconque
était conféré en outre et de façon indépendante à une autre entité, un
Etat par exemple, ni qu’un droit quelconque existait en dehors ou indé-
pendamment de la Société des Nations en tant qu’institution; le Manda-
taire n’a pas pris non plus le moindre engagement à cet égard.

22. Aux termes de l’article 22, paragraphe 1, du Pacte, il convenait
«d’incorporer dans le présent Pacte des garanties pour l’accomplisse-

22
SUD-OUEST AFRICAIN (ARRÊT) 25

ment» de la mission sacrée de civilisation. Cette mention importante de
l’«accomplissement » de la mission concernait donc des garanties à pré-
voir dans le Pacte lui-même. En vertu de l’article 22, paragraphes 7 et 9,
tout Mandataire devait «envoyer au Conseil [de la Société des Nations —
et à aucune autre entité] un rapport annuel concernant les territoires dont
il [avait] la charge» et une commission permanente, connue plus tard
sous le nom de Commission permanente des Mandats, devait être consti-
tuée afin «de recevoir et d’examiner » les rapports annuels et «de donner
au Conseil son avis sur toutes questions relatives à l’exécution des Man-
dats». La Commission permanente des Mandats avait seule ce rôle
consultatif, tout comme le Conseil avait seul une fonction de surveillance.
La Commission était composée d’experts indépendants nommés à titre
personnel et ne représentant ni un Membre donné ni l’ensemble des
Membres de la Société des Nations.

23. L'obligation d’envoyer des rapports annuels a été reprise dans les
actes de Mandat où l’on spécifiait qu’ils devaient satisfaire le Conseil.
Ni le Pacte ni les actes de Mandat ne faisaient jouer aux Membres de la
Société des Nations à titre individuel un rôle quelconque à l’égard de
ces rapports, qui devaient être adressés au Conseil et étaient renvoyés
par celui-ci à la Commission permanente des Mandats. Il s’agissait de
satisfaire le Conseil et non les Membres de la Société des Nations indi-
viduellement. Les Membres qui ne siégeaient pas au Conseil n’interve-
naient que dans la mesure où ils participaient aux travaux de l’Assemblée
quand cet organe exerçait, en matière de Mandats, la faculté qu’il avait,
en vertu de l’article 3 du Pacte, de connaître «de toute question qui
[rentrait] dans la sphère d’activité de la Société». C’est parce qu’elles
entraient dans la sphère d’activité de la Société des Nations en tant
qu’institution que l’Assemblée connaissait des questions relatives aux
Mandats.

24. Telles étaient donc les méthodes, les seules méthodes, envisagées
par le Pacte comme «garanties » pour l’accomplissement de la mission
sacrée de civilisation; c’est dans le Pacte qu’elles devaient être incorpo-
rées. Le Pacte ne prévoyait aucune garantie sous la forme d’un droit pour
tout Membre de la Société des Nations d’exiger à titre distinct et indivi-
duel la bonne exécution des Mandats par les Mandataires, ou sous la
forme d’une obligation imposée à chaque Mandataire de répondre de son
administration devant chacun des Membres individuellement, et encore
moins sous la forme d’un droit de saisir la Cour en la matière.

*

25. C’est précisément à cela que l’on devait s’attendre dès lors que le
système des Mandats s’inscrivait dans les activités de la Société des
Nations, c’est-à-dire d’une entité fonctionnant en tant qu’institution.
Dans un cadre de ce genre, le simple fait d’appartenir à l’organisation
ne crée pas de droits en soi: les droits dont les Etats membres peuvent
légitimement se prévaloir doivent découler des dispositions particulières
de l’acte constitutif de l’organisation et des autres instruments pertinents

23
SUD-OUEST AFRICAIN (ARRÊT) 26

dans le contexte et doivent être régis par ces dispositions. Ce principe
s’applique nécessairement à la question des droits que les Etats membres
pouvaient invoquer à l’égard d’un régime fonctionnant dans le cadre de
l’organisation comme celui qu’instaurait le système des Mandats. C’est
pourquoi, dans ce cadre et en ce qui concernait l’exécution des dispo-
sitions des Mandats relatives à la gestion, il ne pouvait être question
de liens juridiques entre les Mandataires et les autres Etats Membres
à titre individuel. La compétence attribuée aux Mandataires par des
décisions de l’organisation ne pouvait créer de liens juridiques qu’entre
chacun d’eux, comme Mandataire, et l’organisation elle-même. Les Etats
Membres de l’organisation ne pouvaient avoir une part dans le processus
administratif qu’en participant aux travaux des organes par l’intermé-
diaire desquels la Société des Nations pouvait agir. Cette participation ne
leur donnait aucun droit d'intervention directe à l’égard des Mandataires,
ce qui était et demeura une prérogative des organes de la Société des
Nations.

26. Il n’en résulte pas pour autant que les Etats Membres assistaient
aux événements en spectateurs passifs ou impuissants, ou qu’ils n’avaient
aucun moyen d’action. Loin de là; comme membres de l’Assemblée ou
du Conseil ou des deux, selon le cas, ils pouvaient soumettre à l'examen
de ces organes toutes questions intéressant les Mandats d’une manière
générale ou un Mandat en particulier et pouvaient, par leur participa-
tion, avoir une influence sur le résultat. Les procès-verbaux de l’Assem-
blée et des autres organes de la Société des Nations montrent que les
Etats Membres ont en pratique largement utilisé cette faculté. Cependant,
le fait de l’exercer, toujours par l’intermédiaire de la Société des Nations,
ne leur donnait aucun droit propre d'intervention directe. II témoignait
plutôt de l’inexistence d’un tel droit.

27. C’est dans cette perspective que l’on doit envisager les dispositions
par lesquelles les pouvoirs des Mandataires ont été définis et que la
Cour va maintenant examiner.

*

28. L’article 22, paragraphe 8, du Pacte, stipule: « Si le degré d’autori-
té, de contrôle ou d'administration à exercer par le Mandataire n’a pas
fait l’objet d’une convention antérieure entre les Membres de la Société, il
sera expressément statué sur ces points par le Conseil.» Ce paragraphe
a été textuellement reproduit dans le quatrième considérant que le Con-
seil a lui-même inséré dans le préambule du Mandat pour le Sud-Ouest
africain, afin d’indiquer sur quelle base il adoptait sa résolution du 17 dé-
cembre 1920 contenant les dispositions du Mandat. Ce fait même
impliquait nécessairement que les termes du Mandat n’avaient pas
« fait l’objet d’une convention antérieure entre les Membres de la Société ».
Toutefois, le dossier contient des indications selon lesquelles on esti-
mait à l’époque que «les Membres de la Société » entre lesquels une con-
vention devait intervenir au sujet des Mandats étaient uniquement les
cinq Principales Puissances alliées et associées participant aux travaux
de rédaction, mais cela ne peut évidemment que renforcer l’opinion

24
SUD-OUEST AFRICAIN (ARRÊT) 27

d’après laquelle les Membres de la Société des Nations en général n’é-
taient pas tenus pour directement intéressés à l'élaboration des Mandats;
le dossier montre d’ailleurs qu’ils n’ont vraiment reçu d’informations
en la matière qu’à un stade très tardif.

29. Il se révèle également que les retards intervenus ont été causés par
des difficultés concernant certains problémes d’ordre commercial soule-
vés par les Mandats mais que les Principales Puissances avaient déja dé-
cidé que les Mandats seraient en tout cas promulgués par le Conseil,
ce qui devait leur donner sans conteste un caractère institutionnel. Il
est normal, avant qu’un organe international adopte des résolutions,
que les Etats membres ou certains d’entre eux procèdent à des négo-
ciations et examinent les projets en privé mais cela n’affecte en rien la
nature des résolutions finalement approuvées. Le Conseil a donc pro-
mulgué le Mandat sous la forme d’une résolution, excluant ainsi le pro-
cessus de signature et de ratification séparées généralement utilisé 4
l’époque lorsque l’on participait à un acte en tant que partie. La même
méthode a été suivie pour tous les Mandats, sauf le Mandat A pour
l'Irak qui, fait significatif, a été constitué par une série de traités entre
le Royaume-Uni, Mandataire, et l'Irak. Aucun autre Membre de la So-
ciété des Nations n’y a été partie. C’est au Conseil et à lui seul que le
Gouvernement du Royaume-Uni a fait rapport sur la conclusion de ces
traités et a donné l’assurance qu'ils auraient d’une manière générale le
même contenu que les autres Mandats.

30. Le groupe des Principales Puissances alliées et associées lui-même
n’a pas eu le dernier mot quant à la rédaction du Mandat. C’est le
Conseil qui est intervenu en dernier ressort. En plus de l’insertion,
déjà mentionnée, du quatrième considérant du préambule, le Conseil
a apporté au projet un certain nombre de modifications avant de l’a-
dopter. L’une de ces modifications présente de l’intérêt en l’occurrence.
D’après la dernière version de la clause juridictionnelle du Mandat,
telle qu’elle a été promulguée par le Conseil et adoptée pour tous les
Mandats, seul le Mandataire s’est engagé à se soumettre au règlement
judiciaire pour tout différend qui viendrait à s’élever entre lui et un autre
Membre de la Société des Nations, alors que, d’après la version an-
térieure, la juridiction de la Cour se serait étendue aussi aux différends
portés devant elle par le Mandataire comme demandeur et aux diffé-
rends survenant entre les autres Membres de la Société des Nations. La
raison de la modification faite par le Conseil concerne directement le
statut des Membres de la Société des Nations par rapport au Mandat
tel qu’on l’envisageait. Cette raison était que, comme on s’en est rapide-
ment aperçu, on ne pouvait leur imposer sans leur consentement une
obligation de se soumettre au règlement judiciaire. Il va sans dire que,
si l’on avait considéré que les Etats Membres étaient parties à l’acte de
Mandat comme à un traité, ils auraient été censés avoir par là même
donné leur consentement à tout ce que le texte contenait, y compris la
clause juridictionnelle. Manifestement, on ne les a pas considérés
comme des parties.

25
SUD-OUEST AFRICAIN (ARRÊT) 28

31. Un autre fait à signaler est que, comme on l’a dit plus haut, le Man-
dat contenait, ainsi que les autres Mandats, une clause subordonnant
toute modification de ses dispositions à l’autorisation du Conseil (ar-
ticle 7, premier alinéa), mais qu’il n’exigeait pas en outre l’assentiment
des Membres de la Société des Nations à titre individuel. Il n’y a pas
lieu de rechercher si, dans un cas particulier, par exemple pour la mo-
dification d’une disposition du Mandat relative à l’un de leurs inté-
rêts particuliers, l’assentiment des Etats Membres aurait été nécessaire,
puisque seules sont présentement en cause les dispositions relatives à
la gestion. S'agissant de ces dernières, la situation spéciale reconnue au
Conseil par le premier alinéa de l’article 7 confirme que l’on ne considé-
rait pas que les Etats Membres eussent à titre individuel un droit ou
intérêt juridique propre quant à l’administration du Mandat. Cette
situation est certainement incompatible avec l’idée que les Etats Membres
auraient été tenus pour des parties distinctes à l’acte de Mandat.

+

32. Le véritable statut des Membres de la Société des Nations par rap-
port aux actes de Mandat était différent. Ils n’étaient pas parties aux Man-
dats mais, dans une mesure limitée et à certains égards seulement, ils
étaient à même d’en tirer des droits. N’étant pas parties aux actes de Man-
dat, ils ne pouvaient en retirer que des droits conférés sans équivoque, soit
directement, soit implicitement mais de manière claire et inéluctable.
L'existence de pareils droits ne saurait se présumer ou se fonder simple-
ment sur une déduction ou un postulat. Or, à l’article 22 du Pacte, seuls
les Mandataires étaient mentionnés s’agissant de l’exécution des Man-
dats à l’égard des habitants des territoires sous Mandat et vis-à-vis
des organes de la Société des Nations. Les Membres de la Société des
Nations, si l’on excepte les dispositions procédurales du paragraphe 8
relatives à l’absence d’une «convention antérieure », n’étaient mention-
nés dans cet article qu’au sujet d’une tout autre question, à la fin du
paragraphe 5 où il était stipulé que les Mandataires assureraient « éga-
lement aux autres Membres de la Société des conditions d’égalité pour
les échanges et le commerce». Dans les actes de Mandat, ij en allait
de même. En dehors de la clause juridictionnelle, qui sera examinée
plus loin, ces actes ne faisaient mention des Membres de la Société des
Nations que dans leurs dispositions relatives aux intérêts particuliers.
C’est à propos de ces intérêts et d’eux seuls qu’un lien direct était établi
entre les Mandataires et les Membres de la Société des Nations à titre
individuel. Dans les dispositions relatives à la gestion des Mandats,
il n’était question que des Mandataires et, le cas échéant, de l’organe
compétent de la Société des Nations. Pour ces dispositions, le lien n’é-
tait établi qu'avec la Société des Nations ou ses organes.

*
* *

33. En conséquence, compte tenu des textes et instruments pertinents
et de la structure de la Société des Nations, dans le cadre de laquelle

26
SUD-OUEST AFRICAIN (ARRÊT) 29

fonctionnait le système des Mandats, la Cour estime que, même à
Vépoque de la Société des Nations, même en tant que Membres de
cette organisation quand elle existait encore, les demandeurs ne possé-
daient à titre individuel comme Etats aucun droit propre et autonome
pouvant être invoqué indépendamment ou en plus du droit conféré
à la Société des Nations de réclamer, dans l’accomplissement de son
activité collective et institutionnelle, la bonne exécution du Mandat con-
formément à la «mission sacrée de civilisation». Ce droit revenait
exclusivement à la Société des Nations, pour être exercé par ses organes
compétents. Chaque Membre de la Société des Nations pouvait prendre
part à l’exercice collectif et institutionnel de ce droit, en participant
aux travaux des organes de la Société et dans la mesure où ceux-ci
avaient eux-mêmes le pouvoir d’agir dans le cadre du système des
Mandats. Ayant le droit de saisir lesdits organes, droit dont ils ont fait
pleinement usage, les Membres pouvaient obtenir que des questions
concernant les Mandats fussent examinées tout comme les autres ques-
tions entrant dans la sphère d’activité de la Société des Nations. Mais,
en dehors de leur participation à l’activité institutionnelle de l’organi-
sation en tant que Membres de celle-ci, ils n’avaient aucun droit indi-
viduellement comme Etats à veiller à l’accomplissement de la mission
sacrée de civilisation et à s’ériger ainsi en curateurs aux Mandats,
soit en leur nom propre soit, encore moins, comme agents autorisés
à représenter la Société des Nations. C’était là le rôle des organes de la
Société des Nations.

34. La situation était autrement dit la suivante: dans le système des
Mandats et dans le cadre général de la Société des Nations, les Man-
dataires ne répondaient de la gestion des Mandats que devant la So-
ciété des Nations, en particulier devant le Conseil; ils n'étaient pas en
outre responsables à titre distinct envers chacun des Etats Membres.
Si un droit ou intérêt juridique avait été conféré aux Etats à titre indi-
viduel, chaque Membre de la Société des Nations aurait pu s’adresser
directement à chaque Mandataire, sans passer par le Conseil ou par un
autre organe compétent de la Société des Nations, pour lui demander
des explications ou des justifications sur son administration et d’une
manière générale aurait pu exiger de chaque Mandataire la bonne exé-
cution du Mandat, selon l’opinion qu’il se serait faite lui-même de ce
qui était requis à cet effet.

35. Ilest manifeste qu’aucun droit de ce genre n’existait dans le système
des Mandats tel qu’il était envisagé dans les instruments pertinents.
Un tel droit aurait eu pour effet de rendre les Mandataires responsables
envers chacun des Membres de la Société des Nations à titre distinct,
sans quoi il se serait confondu avec la faculté de participer normalement
à l’activité collective de la Société des Nations en matière de Mandats.
Or, Vexistence de ce droit supplémentaire aurait été inconciliable avec
le fait que l’obligation imposée aux Mandataires, tant en vertu de
Particle 22 du Pacte que de la disposition des actes de Mandat qui dans
le cas du Sud-Ouest africain faisait l’objet de l’article 6, consistait sim-

27
SUD-OUEST AFRICAIN (ARRÊT) 30

plement à envoyer au Conseil des rapports satisfaisant celui-ci et ce-
lui-ci seulement. Cette situation aurait été particulièrement difficile à
imaginer, s'agissant d’un système qui, sous réserve de certaines limita-
tions, autorisait les Mandataires à décider eux-mêmes des moyens d’exé-
cuter leur Mandat; cela aurait été encore plus difficile à imaginer dans
le cas d’un Mandat C, eu égard au pouvoir d’administrer le pays «com-
me une partie intégrante de son territoire » qui était spécialement con-
féré, comme on l’a déjà noté, à tout Mandataire chargé d’un Mandat
de cette catégorie.

36. Les conclusions qui précèdent ne dépendent pas du point de savoir
si l’on considère que la Société des Nations avait une personnalité
juridique du genre de celle que la Cour a reconnue à l'Organisation des
Nations Unies dans son avis consultatif sur la Réparation des dommages
subis au service des Nations Unies (C.I.J. Recueil 1949, p. 174), ou si
Von estime que ia Société des Nations constituait une collectivité
d’Etats fonctionnant de manière institutionnelle et ne pouvant, comme
Pimpliquait l’article 2 du Pacte, exercer leurs droits collectifs en ce qui
concernait les affaires relevant de la Société que par l’intermédiaire des
organes compétents de celle-ci et non en dehors d’eux.

*

37. Pour vérifier le bien-fondé des conclusions auxquelles on est ainsi
parvenu, il est légitime de tenir compte des conséquences que la thése
des demandeurs aurait probablement engendrées, ou du moins de te-
nir compte de ce qui aurait pu se produire si chaque Membre de la So-
ciété des Nations avait possédé a titre individuel la qualité et les droits
aujourd’hui invoqués. La question se pose de savoir dans quelle mesure
les Membres de la Société des Nations auraient pu jouer le rôle qu’on
veut leur attribuer. Dans l’argumentation qu’ils développent pour
expliquer que les anciennes fonctions du Conseil de la Société des Na-
tions sont désormais dévolues à l’Assemblée générale des Nations Unies,
les demandeurs soulignent la nécessité de traiter «en connaissance
de cause» avec le Mandataire: d’après eux, seul peut s’acquitter con-
venablement de la fonction de surveillance un organe ayant les connais-
sances, l'expérience et la compétence technique voulues. Or, les deman-
deurs n’en soutiennent pas moins en même temps que les Membres de
la Société des Nations, qui ne recevaient pas directement d’avis de la
Commission permanente des Mandats et qui, sauf s’ils siégeaient au
Conseil, ne s’occupaient de questions concernant les Mandats que
dans la mesure où ils participaient aux travaux de l’Assemblée, possé-
daient à titre indépendant le droit de demander aux Mandataires des
explications sur leur administration et la faculté de les inviter à mo-
difier leur politique et à changer en conséquence leur ligne de con-
duite. Ces deux arguments sont incompatibles et le second défie toute vrai-
semblance.

38. Le Conseil, dont l’autorité aurait été nécessairement sapée et
l’action fréquemment compromise s’il y avait eu quelque quarante ou

28
SUD-OUEST AFRICAIN (ARRÊT) 31

cinquante centres indépendants de droit de contrôle, se serait trouvé dans
une situation non moins difficile que le Mandataire pris dans un réseau de
demandes éventuellement contradictoires.

39. De même, il y aurait eu incompatibilité entre la situation où les
divers Membres de la Société des Nations se seraient ainsi trouvés et
la situation du Mandataire en tant que membre du Conseil lorsque
celui-ci traitait de questions relatives aux Mandats. Suivant la règle
de vote normalement applicable à la Société des Nations et en vertu
de l’article 4, paragraphes 5 et 6, et de l’article 5, paragraphe 1, du
Pacte, le vote positif, ou tout au moins l’absence d’opposition, du
Mandataire était nécessaire pour que le Conseil puisse prendre une dé-
cision sur une question importante concernant le Mandat; dans ces
conditions, on devait en fin de compte négocier avec le Mandataire
pour obtenir qu’il donne son assentiment ou qu’il ne fasse pas oppo-
sition.

40. De l’avis de la Cour, il est impossible que l’on ait voulu à la fois Pun
et l’autre système et, si à l’époque où la Société des Nations existait et
où ils en étaient Membres les demandeurs ne possédaient pas les droits
qu'ils invoquent, ils ne les possèdent évidemment pas aujourd’hui.
Il n’existe aucun principe de droit qui ait eu pour effet de conférer aux
demandeurs, à la dissolution de la Société des Nations, des droits
qu’ils n’avaient jamais eus alors que cette organisation existait encore.

41. La Cour examinera maintenant les arguments qui sont avancés ou
pourraient l’être à l’encontre de l’opinion qu’elle adopte; elle réglera
d’abord quelques points qui d’une manière générale sont du même
ordre.

42. Tout d’abord, pourrait-on alléguer, les conséquences dont il a été
indiqué plus haut qu’elles auraient pu se produire, si les Membres de
la Société des Nations avaient eu à titre individuel les droits invoqués
aujourd’hui par les demandeurs, sont dépourvues de vraisemblance;
en effet, la véritable situation dans le système des Mandats était celle-
ci: si les Mandataires étaient normalement responsables devant le seul
Conseil, les Etats Membres n’en avaient pas moins à titre individuel
le droit de saisir la Cour en dernier ressort en vertu de la clause juri-
dictionnelle, au cas où il serait contrevenu à un Mandat. La Cour
examinera plus loin l'effet de la clause juridictionnelle mais l’argu-
ment est de toute façon mal fondé. Le droit de saisir la Cour n’aurait
évidemment servi à rien si les Etats Membres n’avaient eu individuelle-
ment la possibilité de faire valoir, au cas où ils auraient saisi la Cour,
des droits de fond à l’égard de l’exécution des Mandats. Or, s’ils avaient
eu de pareils droits, ils auraient, comme on l’a déjà signalé, été
fondés à tout moment, qu’ils saisissent la Cour ou non, à demander
aux Mandataires des explications sur leur administration des Man-
dats sans passer par la Société des Nations, tout comme ils auraient pu

29
SUD-OUEST AFRICAIN (ARRÊT) 32

le faire à propos des dispositions des Mandats relatives à leurs inté-
rêts particuliers. La thèse selon laquelle les Membres de la Société
des Nations auraient possédé ces droits sans pouvoir toutefois les
exercer par une autre voie qu’un recours en justice constitue une sup-
position essentiellement improbable qui n’est pas justifiée par les textes
pertinents. I] était inutile que ces textes imposent une telle limitation,
pour la simple raison qu’ils ne créaient pas les droits en question.

43. On soutient encore qu’il n’est nullement sans précédent que la sur-
veillance dans un domaine donné soit confiée sur le plan politique
à un certain organe ou organisme et que, parailèlement, des Etats qui
ne sont pas tous nécessairement de véritables parties aux instruments
en cause aient à titre individuel, dans le même domaine, des droits
qu’ils peuvent faire valoir selon des modalités déterminées. Cela est
vrai mais sans pertinence, car aux fins de la présente affaire la ques-
tion n’est pas de savoir si de tels droits pouvaient être conférés mais
s’is l’ont effectivement été. Dans certains des exemples invoqués, non
seulement l’intention de conférer un droit et sa raison d’être étaient
très claires, mais encore ce droit était limité à un petit groupe d'Etats
qui faisaient partie de l’organe de surveillance en cause soit à titre
permanent, soit à titre électif. En pareil cas, le droit conféré était en fait
un élément du mécanisme institutionnel ou conventionnel de contrôle
et Son existence ne pouvait entraîner de difficulté ni prêter 4 confusion.
Ce cas, sur lequel on reviendra au sujet de la clause juridictionnelle
des Mandats, n’est pas le même que le cas actuel.

44. On peut dire d’autre part qu’un droit ou intérêt juridique ne se rap-
porte pas nécessairement à un objet concret ou tangible et peut être
atteint même en l’absence de tout préjudice matériel. A cet égard, on
cite les dispositions de certains traités et autres instruments internatio-
naux de caractère humanitaire, ainsi que les termes de diverses déci-
sions arbitrales et judiciaires, pour montrer par exemple que des
Etats peuvent demander qu’un principe général soit observé, même si
l'infraction alléguée à ce principe ne touche pas à leur intérêt concret
propre, pour montrer aussi que des Etats peuvent avoir un intérêt ju-
ridique à réclamer le respect d’un principe de droit international, même
s'ils n’ont subi dans un cas d’espèce aucun préjudice matériel ou ne
demandent qu’une réparation symbolique. Sans chercher à discuter
jusqu’à quel point et dans quelles circonstances particulières cela peut
être vrai, il suffira de signaler que, si la Cour juge en l’espèce que les
demandeurs n’auraient pu avoir de droits ou intérêts juridiques qu’à
l'égard des dispositions du Mandat relatives aux intérêts particuliers,
ce n’est nullement pour le seul motif que leur objet est concret ou tan-
gible. De même, si la Cour estime que les demandeurs n’ont pas indi-
viduellement comme Etats de droits ou intérêts juridiques à l'égard
des dispositions relatives à la gestion, ce n’est pas parce que de tels droits
ou intérêts juridiques n’auraient pas d’objet concret ou tangible. La
Cour juge simplement que ces droits ou intérêts juridiques ne sauraient
exister que s’ils ont été clairement conférés à ceux qui les revendiquent
par un texte, un instrument ou une règle de droit et qu’en l’espèce on

30
SUD-OUEST AFRICAIN (ARRÊT) 33

n’en a jamais conféré aux Membres de la Société des Nations à titre
individuel, que ce soit par l’un des instruments pertinents ou dans le
cadre général du système des Mandats ou d’une autre manière.

45. On formule aussi divers arguments consistant à dire par exemple
que le Mandat requiert une protection plus grande que les intérêts
particuliers de tel ou tel Etat, ou qu’il n’y aurait rien d’extraordinaire
à ce qu'un Etat ait le droit de défendre un intérêt purement altruiste.
Mais il ne s’agit pas là de véritables arguments de droit: encore faut-
il rechercher les dispositions ou règles de droit dont ces arguments pré-
sument l’existence sans la démontrer.

#

46. On demande en outre si, à supposer même que les demandeurs
n'aient eu qu’un intérêt d’ordre politique au regard de la gestion du Man-
dat, cela n’aurait pas suffi à les habiliter à solliciter de la Cour une décla-
ration sur la situation juridique existant en vertu du Mandat, afin de
savoir, par exemple, s’ils étaient fondés à soumettre aux organes poli-
tiques compétents les actes du Mandataire censés constituer une menace
pour la paix ou pour les bonnes relations internationales.

47. La Cour n’a à connaître dans la présente instance que des droits
des demandeurs en leur qualité d'anciens Membres de la Société des Na-
tions, puisque c’est à ce seul titre qu’ils se présentent aujourd’hui devant
la Cour. La Cour doit rejeter la thèse ci-dessus mentionnée pour au-
tant qu’elle signifie que, parce qu’ils auraient eu, par exemple, aux
termes de l’article 11, paragraphe 2, du Pacte, «le droit, à titre amical,
d’appeler l’attention de l’Assemblée ou du Conseil sur toute circons-
tance ... qui menace ... de troubler la paix ou la bonne entente ... dont
la paix dépend», les demandeurs auraient également eu de ce chef le
droit d'obtenir de la Cour une déclaration sur la teneur des obligations
du Mandataire et sur l’existence d’une violation éventuelle de ces obli-
gations. Une disposition telle que l’article 11 du Pacte pouvait tout
au plus constituer une raison pour les demandeurs ou d’autres Mem-
bres de la Société des Nations de chercher à savoir quelle était la situa-
tion juridique. Elle ne pouvait par elle-même leur donner aucun droit
de le demander à la Cour, si par ailleurs ce droit ne leur était pas octroyé
par le Mandat.

48. En revanche, il est évident qu’un organe compétent de la Société
des Nations, comme le Conseil, aurait pu demander à la Cour un avis
consultatif sur une question de ce genre. C’est là que réside la principale
objection à la thèse dont il s’agit. D’après le texte actuel du Statut de la
Cour, aucun Etat ne saurait obtenir de la Cour un simple avis. Cette
faculté est réservée à certains organes internationaux habilités à l’exercer
par la voie de requêtes pour avis consultatif soumises à la Cour.
Le Conseil pouvait recourir à cette procédure en cas de doute quant
aux droits de la Société des Nations ou de ses Membres en matière

31
SUD-OUEST AFRICAIN (ARRÊT) 34

de Mandats. Pour leur part, les Etats ne peuvent se présenter devant la
Cour à titre individuel qu’en tant que parties à un différend avec un
autre Etat, même s’ils ne cherchent à obtenir qu’un jugement déclara-
toire. Au moment où ils se présentent devant la Cour, ils doivent, ne
poursuivraient-ils même qu’un objectif aussi limité, établir qu’ils ont
vis-à-vis du défendeur en l’espèce un droit ou intérêt juridique au regard
de l’objet de la demande leur permettant d’obtenir les déclarations qu’ils
sollicitent, ou en d’autres termes qu’ils sont des parties devant les-
quelles l'Etat défendeur est responsable en vertu de l’instrument ou de
la règle de droit pertinents.

*%
* *

49. La Cour abordera maintenant certaines questions plus générales.
Tout au long de la présente affaire, on a dit ou laissé entendre que des
considérations humanitaires suffisent à faire naître des droits et obliga-
tions juridiques et que la Cour peut et doit agir en conséquence. La Cour
ne le pense pas. La Cour juge le droit et ne peut tenir compte de prin-
cipes moraux que dans la mesure où on leur a donné une forme juridique
suffisante. Le droit, dit-on, répond à une nécessité sociale, mais c’est
précisément pour cette raison qu’il ne peut y répondre que dans le cadre
et à l’intérieur des limites de la discipline qu’il constitue. Autrement,
ce n’est pas une contribution juridique qui serait apportée.

50. Des considérations humanitaires peuvent inspirer des règles de
droit; ainsi le préambule de la Charte des Nations Unies constitue la base
morale et politique des dispositions juridiques qui sont énoncées en-
suite. De telles considérations ne sont pas cependant en elles-mêmes
des règles de droit. Tous les Etats s’intéressent à ces questions; ils y ont
un intérêt. Mais ce n’est pas parce qu’un intérêt existe que cet intérêt a
un caractère spécifiquement juridique.

51. C’est compte tenu de ces considérations que la Cour doit examiner
l'argument général qui est peut-être le plus important de ceux que l’on
avance à propos de cet aspect de l’affaire: on soutient qu’un droit ou
intérêt juridique au regard de la gestion du Mandat découlerait de la
simple existence de la «mission sacrée » ou de ce principe. La mission
sacrée, dit-on, est une «mission sacrée de civilisation ». Par suite, toutes
les nations civilisées auraient un intérêt à son accomplissement. Un
intérêt certainement; mais, pour que cet intérêt puisse prendre un ca-
ractère spécifiquement juridique, il faut que la mission sacrée elle-même
soit ou devienne quelque chose de plus qu’un idéal moral ou humani-
taire. Pour engendrer des droits et des obligations juridiques, elle doit
avoir une expression et une forme juridiques. Une de ces formes pour-
rait être le régime de tutelle des Nations Unies; une autre pourrait
être celle que prévoit pour les territoires non autonomes le chapitre XI
de la Charte, qui se réfère expressément à une «mission sacrée ». Dans
chaque cas, les droits et les obligations juridiques sont ceux et unique-
ment ceux que prévoient les textes pertinents, quels qu’ils soient.

52. Dans la présente espèce, le principe de la mission sacrée de civili-

32
SUD-OUEST AFRICAIN (ARRÊT) 35

sation a pour seule expression juridique le système des Mandats. Il
représente ainsi un idéal moral qui a donné lieu à un régime juridique
sous la forme du système des Mandats. Mais il ne faut pas confondre
l’idéal moral et les règles juridiques destinées à le mettre en application.
Les droits et les obligations juridiques qui permettaient d’accomplir
la mission à l’égard d’un Mandat déterminé étaient ceux et unique-
ment ceux qui découlaient des actes pertinents créant le système et le
Mandat lui-même dans le cadre de la Société des Nations.

53. C’est ainsi que l’article 22, paragraphe 2, du Pacte, en même temps
qu’il posait le principe de la mission sacrée de civilisation, spécifiait
expressément que, pour «réaliser ... ce principe », la tutelle des peuples
des territoires sous Mandat devait être confiée à certaines nations
qui «exerceraient cette tutelle en qualité de Mandataires et au nom
de la Société». C’est de cela que découlaient toutes les conséquences
juridiques déjà indiquées.

54. En résumé, le principe de la mission sacrée de civilisation ne con-
tient aucun élément juridique résiduel pouvant, dans le cas d’un Man-
dat particulier, donner à lui seul naissance à des droits et à des obliga-
tions juridiques en dehors du système des Mandats et, de même, il
n'existe des droits et des obligations juridiques à l’intérieur de ce systè-
me que dans la mesure où des dispositions expresses le prévoient. Une
fois admis qu’une idée s’exprimera sous la forme d’un régime ou d’un
système particulier, ses éléments juridiques sont ceux de ce régime ou
de ce système. On ne saurait en introduire de nouveaux en se référant
à l’idée de base, car on se trouverait de ce fait entraîné dans un pro-
cessus sans fin. En conséquence, bien que les Membres de la Société
des Nations aient eu, comme on l’a rappelé sans cesse, un intérêt à ce
que les obligations prévues par les Mandats fussent respectées, ils ne
pouvaient, vu la nature même du système, faire valoir cet intérêt que
par l'intermédiaire des organes compétents de la Société des Nations
et non individuellement.

55. On pourrait soutenir ensuite que, même si les demandeurs et les
autres Membres de la Société des Nations se sont trouvés dans la situa-
tion juridique indiquée par la Cour, il en a été ainsi uniquement pen-
dant l’existence de la Société et que, à la dissolution de celle-ci, les droits
antérieurement conférés à l’organisation elle-même ou à ses organes
compétents ont été en quelque sorte dévolus à titre individuel aux
Etats qui en étaient Membres à cette date. Or, il n’existe aucun prin-
cipe de droit qui justifie pareille conclusion. La Cour a jugé en 1962,
dans la phase antérieure de la présente affaire, que les anciens membres
d’une organisation internationale dissoute, tout en n’en faisant plus
partie, sont censés conserver les droits qu’ils possédaient individuelle-
ment à titre de membres lorsque l’organisation existait; mais on ne sau-
rait aller jusqu’à leur attribuer, dès la dissolution et à raison de celle-
ci, des droits qu’ils n'avaient jamais possédés individuellement, même

33
SUD-OUEST AFRICAIN (ARRÊT) 36

à titre de membres. D’autre part, aucun des événements qui ont suivi
la dissolution de la Société des Nations n’a évidemment pu avoir lef-
fet de conférer à ses Membres des droits qu’ils n’avaient pas aupara-
vant en tant que tels; or, ce sont les droits qu’ils avaient en qualité de
Membres de la Société des Nations qui sont présentement en question.

56. La Cour ne saurait non plus interpréter les déclarations unilatérales,
dites déclarations d’intention, par lesquelles les Mandataires ont, a
l’occasion de la dissolution de la Société des Nations, annoncé qu'ils
étaient disposés à continuer à s'inspirer des Mandats aux fins de l’ad-
ministration des territoires en cause, comme conférant à titre indivi-
duel aux Membres de l’organisation des droits ou intérêts juridiques
nouveaux qu’ils ne possédaient pas antérieurement.

*

57. Il y a encore lieu d’examiner l’argument d’après lequel l’opinion de
la Cour serait inacceptable dans la mesure où elle amène à conclure qu’il
n'existe plus actuellement d’entité fondée à réclamer la bonne exécu-
tion du Mandat. Sans vouloir en rien se prononcer sur tout ce qu’im-
plique cet argument, la Cour estime inadmissible la déduction que l’on
cherche à en tirer. Si, après avoir interprété d’une manière juridiquement
exacte une situation donnée, on considère que certains droits allégués
n'existent pas, on doit en accepter les conséquences. Il n’appartient pas
à la Cour de postuler l’existence de ces droits pour éviter de telles con-
séquences. Ce faisant, elle se livrerait à une tâche essentiellement lé-
gislative, pour servir des fins politiques qu’il n’entre pas dans les fonc-
tions d’un tribunal de favoriser, si désirable cela soit-il.

*
* *

58. La Cour traitera ensuite d’arguments reposant plus spécialement sur
Vexistence et les termes de la clause juridictionnelle du Mandat et
sur l’effet à cet égard de l’arrêt rendu par la Cour le 21 décembre 1962.
Le présent arrét de la Cour se fonde sur les dispositions pertinentes du
Pacte, sur la nature de la Société des Nations en tant qu’organisation
et sur les dispositions de l’acte de Mandat pour le Sud-Ouest africain
qui touchent au fond. La Cour doit donc rechercher maintenant s’il
existe dans son précédent arrêt ou dans les termes de la clause juridic-
tionnelle du Mandat un élément de nature à modifier les conclusions
auxquelles elle est parvenue sur cette base.

59. On soutient en premier lieu que la question du droit ou intérêt juri-
dique des demandeurs a été réglée par l’arrêt de 1962 et qu’elle ne sau-
rait être rouverte. La Cour n’estime pas nécessaire de se prononcer sur
les divers points qui ont été soulevés au sujet d’une telle forclusion,
comme le point de savoir si une décision sur une exception préliminaire
a force de chose jugée au sens propre du terme, si elle constitue une
«décision » aux fins de l’article 59 du Statut ou si elle est «définitive»

34
SUD-OUEST AFRICAIN (ARRÊT) 37

au sens de l’article 60. L'essentiel est qu’en aucun cas une décision
sur une exception préliminaire ne saurait empêcher l’examen d’une
question relevant du fond, que celle-ci ait été en fait traitée ou non à
propos de l’exception préliminaire. Lorsque dans une affaire le défen-
deur présente des exceptions préliminaires, la procédure sur le fond
est suspendue conformément à l’article 62, paragraphe 3, du Règlement.
Jusqu’a ce que cette procédure soit reprise, en cas de rejet des excep-
tions préliminaires, il ne peut y avoir de décision qui règle définitivement
ou préjuge une question de fond. Il se peut qu’un arrêt sur une excep-
tion préliminaire touche à un point de fond, mais cela n’est possible qu’à
titre provisoire et dans la mesure nécessaire pour décider la question
soulevée par l’exception. Toute déclaration sur le point de fond consti-
tue donc simplement un motif de la décision sur l’exception et non
l’objet de celle-ci. Ce ne saurait être une décision définitive sur le point
de fond.

*

60. On soutient cependant que, méme s’il n’empéche pas pour les mo-
tifs énoncés ci-dessus l’examen de la question du droit ou intérêt ju-
ridique des demandeurs, l’arrêt de 1962 a en substance tranché cette
question parce qu’il a décidé que les demandeurs étaient fondés à in-
voquer la clause juridictionnelle du Mandat et que, s’ils avaient un
intérêt suffisant à le faire, ils avaient aussi nécessairement un intérêt
suffisant quant à l’objet de la demande. Cette opinion n’est pas fondée.
La faculté d’invoquer une clause juridictionnelle dépend des condi-
tions ou des critères auxquels cette clause subordonne le droit d’agir.
C’est une chose de dire que les parties à une affaire donnée appartien-
nent à la catégorie d’Etats mentionnés dans la clause, que le différend
a le caractère spécifié et que le tribunal est celui qui a été indiqué;
c’est autre chose de constater l’existence d’un droit ou intérêt juridique
quant au fond de la demande. La clause juridictionnelle qui figure dans
le Mandat pour le Sud-Ouest africain (article 7, deuxième alinéa) comme
dans tous les autres Mandats est ainsi conçue:

«Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s’élever entre lui et un autre Membre de la Société des
Nations relatif à l’interprétation ou à l’application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations. »

Si l’on considère cette clause et si l’on suppose qu’un différend existe,
que des négociations ont eu lieu, qu’elles n’ont pas réglé le différend et
que, par le jeu de l’article 37 du Statut, la Cour constitue la jurid c-
tion compétente à la place de la Cour permanente, suppositions toutes
conformes à l’arrêt rendu par la Cour en 1962, on voit qu’il suffisait

35
SUD-OUEST AFRICAIN (ARRÊT) 38

aux demandeurs, pour pouvoir bénéficier de la clause et établir leur
aptitude à l’invoquer, de prouver a) ratione personae, qu’ils étaient Mem-
bres de la Société des Nations, sinon effectivement du moins par voie
d'interprétation, ou qu'ils devaient être considérés comme l’étant en-
core aux fins de la clause malgré la dissolution de la Société des Nations;
b) ratione materiae, que le différend était relatif à l’interprétation ou à
l'application d’une ou plusieurs dispositions du Mandat. Si elle esti-
mait ces conditions satisfaites, la Cour pouvait, sans aborder la ques-
tion du droit ou intérêt juridique des demandeurs quant à l’objet de
la demande, se déclarer compétente pour examiner et trancher le fond,
car, d’après ses termes, la clause juridictionnelle n’imposait pas aux
demandeurs de prouver l’existence de ce droit ou intérêt juridique en
vue d'établir la compétence de la Cour.

61. Il s’ensuit que, quelques observations que la Cour ait pu faire à cet
égard, il restait aux demandeurs à établir au fond qu’ils avaient un
droit ou intérêt juridique quant à l’exécution des dispositions par eux
invoquées et qu'ils étaient fondés à obtenir de la Cour les déclarations
par eux sollicitées. Les décisions interlocutoires ne pouvant préjuger
les questions de fond, il ne saurait y avoir d’opposition entre la dé-
cision admettant que les demandeurs avaient qualité pour invoquer la
clause juridictionnelle, seul point que la Cour était alors requise de ju-
ger ou pouvait juger, et la décision d’après laquelle les demandeurs n’ont
pas établi la base juridique de leur demande au fond.

62. On soutient enfin que la clause juridictionnelle du Mandat a une
portée plus grande que celle d’une simple clause juridictionnelle et qu’elle
confère un droit au fond, qui est précisément celui de réclamer du Man-
dataire l’exécution des dispositions de Pacte de Mandat relatives à la
gestion; en conséquence, même à défaut d’autre source, ce droit procé-
derait implicitement de la clause juridictionnelle.

63. Il convient tout d’abord de noter le caractère surprenant de cette
thèse, d’après laquelle un droit aussi important, pouvant avoir des con-
séquences aussi étendues et destiné selon la thèse des demandeurs à
jouer un rôle aussi essentiel dans le cadre du Mandat, c’est-à-dire de
tous les Mandats et du système des Mandats en général, aurait été ins-
titué indirectement et en somme presque incidemment par une clause
juridictionnelle de type courant totalement dépourvue, comme on le
verra plus loin, des éléments particuliers qui auraient pu lui conférer
l'effet prétendu et qui auraient certainement été nécessaires pour le lui
conférer. La Cour considère comme tout à fait invraisemblable, étant
donné Pampleur des conséquences éventuelles, conséquences voulues

36
SUD-OUEST AFRICAIN (ARRÊT) 39

au dire des demandeurs, que les auteurs du système des Mandats aient
choisi ce type de clause juridictionnelle pour donner effet à leur inten-
tion, à supposer qu’ils aient bien eu pareille intention.

64. En réalité, rien ne distingue la clause juridictionnelle dont il s’agit
de nombreuses autres clauses juridictionnelles; rien n’en fait une ex-
ception à la règle d’après laquelle les clauses juridictionnelles sont en
principe, par leur nature et par leur effet, des dispositions de procédure
et non de fond. Certes, il est toujours possible d’y ajouter des alinéas
ou des membres de phrase créant expressément des droits ou des obli-
gations quant au fond, mais la section ou les termes d’une clause qui
autorisent une catégorie donnée de parties à recourir à un tribunal dé-
terminé au sujet d’un certain type de différends ne sauraient en même
temps conférer par eux-mêmes aux parties les droits touchant au fond
dont celles-ci doivent précisément établir existence devant le tribunal
et que le tribunal a pour fonction même de déterminer. C’est un prin-
cipe universel, nécessaire et cependant presque élémentaire du droit de
la procédure qu’il faut distinguer entre, d’une part, le droit de saisir un
tribunal et le droit du tribunal de connaître du fond de la demande et,
d’autre part, le droit au regard de l’objet de la demande que le deman-
deur doit établir à la satisfaction du tribunal.

65. En l'espèce, l’objet de la demande est notamment de savoir si les de-
mandeurs ont le droit de réclamer l’exécution des dispositions du Man-
dat relatives à la gestion. Cette question ne saurait avoir été tranchée
à l’avance par le texte d’une clause juridictionneile rédigée sur un mode
aussi courant que le deuxième alinéa de l’article 7 du Mandat pour le
Sud-Ouest africain. Cet article est conçu, à quelques nuances près
dans la rédaction et la présentation, sous la même forme que nombre
d’autres clauses juridictionnelles. La Cour n’y trouve rien qui puisse
faire écarter la règle normale selon laquelle, lorsqu'un différend fait
jouer une clause iuridictionnelle, les droits touchant au fond sur lesquels
porte le différend doivent être recherchés ailleurs que dans la clause
juridictionnelle et être établis en dehors d’elle. La clause juridiction-
nelle ne détermine pas si une partie a des droits de fond, mais seulement
si, à supposer qu’elle les ait, elle peut les faire valoir devant un tribunal.

66. Un Etat peut tirer de tels droits de sa participation 4 un instrument
international s’il Pa signé et ratifié, y a adhéré ou y est devenu partie
de toute autre manière et est fondé en conséquence, sauf exception ex-
pressément formulée, à avoir des droits au regard de toutes les dispo-
sitions de cet instrument. Faute d’être dans ce cas, les demandeurs doi-
vent montrer que, tout comme les dispositions relatives aux intérêts
particuliers, les dispositions des Mandats relatives à la gestion attri-
buaient expressément des droits aux Etats Membres de la Société des
Nations à titre individuel. On soutient cependant qu’il existe une troi-
sième possibilité qui serait la suivante: sur la seule base de la clause
juridictionnelle, les demandeurs participaient, en tant que Membres
de la Société des Nations, au mécanisme institutionnel de contrôle

37
SUD-OUEST AFRICAIN (ARRÊT) 40

sur les Mandats et avaient en cette qualité un droit d’action semblable,
par exemple, à celui que les clauses juridictionnelles des traités de mi-
norités en vigueur à l’époque donnaient aux membres du Conseil pour
la protection des droits des minorités. Cet argument revient essentielle-
ment à dire que les demandeurs n’ont pas à prouver l’existence de droits
au fond en dehors de la clause juridictionnelle et qu’ils avaient, comme
tous les Membres de la Société des Nations, ce qui constituait en réa-
lité une fonction de police à exercer dans le cadre des Mandats et en
vertu de la clause juridictionnelle.

67. La Cour estime, après avoir examiné cet argument, que les deux cas
ne sont nullement comparables. Lorsque des Etats veulent créer un
droit d’action de ce genre, ils adoptent une méthode différente. Il est
arrivé que, dans des circonstances particulières, un tel droit ait été at-
tribué à des Etats appartenant à un organisme de dimension restreinte
comme le Conseil de la Société des Nations, lequel était doté de pouvoirs
de surveillance spéciaux et même d’un pouvoir d’intervention aux termes
de la clause juridictionnelle des traités de minorités — voir par exemple
l’article 12 du traité de minorités conclu avec la Pologne et signé à
Versailles le 28 juin 1919, qui était caractéristique. Même dans ce cas,
un juge éminent, ancien président de la Cour permanente, a pu dire
que ce droit, qui pouvait en fait être exercé par les membres du Conseil
comme un élément de l’action de celui-ci, à laquelle ils étaient par
définition pleinement associés, avait «à tous égards un caractère très
particulier et exorbitant du droit international général». L’intention de
le conférer doit être parfaitement claire et la Cour estime que, pour
les motifs déjà donnés et pour d’autres motifs qu’elle examinera plus
loin, on n’a jamais eu l’intention de conférer une fonction de contrôle
de ce genre à chaque Membre de la Société des Nations.

68. Si quelque chose de cet ordre a été considéré comme nécessaire dans
le cas des Mandats, pourquoi n’a-t-on pas alors procédé comme pour
les clauses relatives aux minorités, qui ont été en général rédigées en
même temps et par les mêmes auteurs? Autrement dit, pourquoi n’a-t-on
pas conféré de droit d’action aux membres du Conseil en tant que tels,
puisque c’est le Conseil qui exerçait la fonction de surveillance dans le
cadre des Mandats? Cette méthode aurait dû s’imposer et en vérité
c'était la seule qui pit fonctionner. Inversement, si, pour la protection
des Mandats, on a effectivement jugé nécessaire d’attribuer cette fonction
à tous les Membres de la Société des Nations, pourquoi a-t-on paru
considérer, dans le cas des minorités, qu’il suffisait de faire uniquement
intervenir les membres du Conseil?

69. La Cour ne parvient à concilier les deux cas qu’en partant de l’hypo-
thèse, nettement confirmée par tous les autres facteurs en jeu, qu’en
ce qui concerne les Mandats la clause juridictionnelle avait un autre
but, qui était de donner aux Membres de la Société des Nations le
moyen, qu’autrement les rouages de l’organisation ne leur auraient
peut-être pas fourni, de protéger leurs intérêts particuliers relatifs aux
territoires sous Mandat. Dans le cas des minorités, le droit d’action
des membres du Conseil en vertu de la clause juridictionnelle ne visait

38
SUD-OUEST AFRICAIN (ARRÊT) 41

que la protection des populations minoritaires. L'attribution d’un droit
d'action aux membres du Conseil n’aurait pu avoir aucun autre but en
l'occurrence. Il n’en allait pas de même pour les Mandats dont les dis-
positions justifiaient autrement et d’une manière parfaitement naturelle
l'existence et l’objet de la clause juridictionnelle; si l’on avait songé à
une fonction de police, c’est évidemment aux membres du Conseil
qu’on l’aurait confiée et selon le même genre de formule que lorsqu’il
s'était agi des minorités.

70. Sur ce dernier point, il est essentiel de noter que le droit octroyé
dans le cas des minorités était assorti de certaines limitations qui étaient
totalement absentes des clauses juridictionnelles des Mandats. On
admettait d’avance que toute «divergence d’opinion» pouvait faire
l’objet d’un recours en justice puisqu'on devait Passimiler à un «dif-
férend ayant un caractère international » au sens de l’article 14 du Pacte
— la clause bien connue de l’assimilation — de sorte que la question
de l’existence d’un droit ou intérêt juridique ne pouvait pas se poser.
Au surplus, les décisions de la Cour devaient étre définitives et, par le
jeu d’un renvoi à l’article 13 du Pacte, elles produisaient effet erga omnes
et constituaient ainsi un règlement judiciaire général s’imposant à
tous les intéressés. En revanche, la clause juridictionnelle des Mandats
était essentiellement une clause juridictionnelle de type courant, sans
aucun des caractères ou des effets particuliers de la clause qui figurait
dans les traités de minorités.

71. Le fait que le Conseil exerçait des fonctions tant à l'égard des Man-
dats qu’à l’égard des minorités ne peut que souligner que, dans le premier
cas, le droit de saisir la Cour n’a pas été attribué aux membres du Conseil
en tant que tels, bien que les Mandats aient été rédigés à un moment
où l’on connaissait très bien le contenu des traités de minorités. Le cas
des minorités prouve véritablement que les auteurs des Mandats sa-
vaient parfaitement comment faire, quand ils le voulaient, ce que les
demandeurs prétendent avoir été fait. On doit conclure que, s’agissant
des Mandats, ils n’ont pas eu pareille intention.

*

72. Les méthodes suivies dans le cas des minorités et dans celui des
Mandats n’étant donc pas comparables, on voit que la thèse des deman-
deurs repose entièrement en dernière analyse sur le libellé de la clause juri-
dictionnelle, que l’on a qualifié de large et sans équivoque, autrement
dit sur son sens littéral envisagé isolément et en dehors de toute autre
considération. On dit que la juxtaposition de certains membres de
phrase: «tout différend, quel qu’il soit», «entre lui [le Mandataire]
et un autre Membre de la Société des Nations» et «relatif [... aux ...]
dispositions du Mandat», permet de soumettre à la Cour un différend
concernant n'importe laquelle des dispositions du Mandat et qu’elle
implique, traduit ou atteste l’existence d’un droit ou intérêt juridique
de chaque Membre de la Société des Nations au regard de la bonne
exécution de toute disposition du Mandat. La Cour ne considère pas

39
SUD-OUEST AFRICAIN (ARRÊT) 42

cependant que les mots «quel qu’il soit » aient d’autre effet au deuxième
alinéa de l’article 7 que de souligner une expression qui sans eux aurait
exactement le même sens, que les termes «tout différend» (quel qu’il
soit) aient intrinsèquement une autre signification que un différend,
ni que la mention des «dispositions » du Mandat au pluriel introduise
une autre idée que si l’on avait dit une disposition. Si on la réduit ainsi
à sa signification essentielle, on voit que la clause ne saurait avoir la
portée que les demandeurs prétendent lui attribuer et qui aurait pour
résuitat de faire produire aux dispositions du même genre un effet que
les Etats acceptant la juridiction obligatoire de la Cour à raison de ces
dispositions ne songeraient jamais à leur imputer.

73. A cet égard, la Cour estime opportun de signaler que de nombreuses
déclarations d'acceptation de la juridiction obligatoire faites en vertu
de l’article 36, paragraphe 2, du Statut sont rédigées en termes aussi
larges et aussi peu équivoques, voire plus généraux, et s'appliquent a
tous les différends entre l’Etat auteur de la déclaration et tout autre
Etat et ainsi à «tout différend, quel qu’il soit », sous la seule condition
de la réciprocité ou, dans quelques cas, sous certaines conditions sup-
plémentaires, l’une d’elles étant par exemple que le différend soit né
après une date spécifiée. On ne saurait cependant supposer que, en raison
de la vaste portée des termes utilisés, l'Etat auteur de la déclaration soit
dispensé, quand il invoque cette clause, d’établir l’existence d’un droit
ou intérêt juridique au regard de l’objet de sa demande. S’il en allait
autrement, il faudrait en conclure que, en acceptant la juridiction obliga-
toire de la Cour dans les termes les plus larges, les Etats pourraient
créer à leur profit un droit ou intérêt juridique au regard de l’objet de
toute demande qu’ils décideraient de porter devantla Cour, avec!’ obligation
réciproque que cela comporterait de la part des autres Etats intéressés
ayant fait une déclaration. La Cour ne saurait admettre la proposition
que ce raisonnement sous-entend et d’après laquelle une clause juri-
dictionnelle attributive de compétence pourrait conférer en elle-même
un droit quant au fond.

*
EN *

74. La Cour doit maintenant envisager, mais de maniére purement
incidente, un autre aspect du probléme. Le présent arrét se fonde sur
la conception selon laquelle la question des droits que les demandeurs
avaient individuellement en tant que Membres de la Société des Nations
au regard de l’exécution du Mandat est une question de fond. On dit
néanmoins que cette question concerne 4 proprement parler la receva-
bilité de la demande et que, à ce titre, elle a été réglée dans l’arrêt rendu
par la Cour en 1962.

75. Or, dans le dispositif de son arrêt de 1962, la Cour a simplement
dit, aprés avoir examiné les quatre exceptions préliminaires qui avaient
été soulevées et qui concernaient sa juridiction, qu’elle était «compé-
tente pour statuer sur le fond». La Cour n’a donc pas considéré en
1962 qu’elle avait à trancher une question concernant la recevabilité

40
SUD-OUEST AFRICAIN (ARRÊT) 43

de la demande, distincte de la question de sa propre compétence, ou
que le défendeur avait formulé une exception d’irrecevabilité en tant
que telle; le défendeur ne l’a d’ailleurs pas fait, car, en soutenant que
le différend n’était pas de ceux que prévoyait la clause juridictionnelle
du Mandat, il avait pour but de montrer que l'affaire ne relevait pas de
la clause et n’entrait donc pas dans le domaine de compétence que la
clause a attribué à la Cour.

76. Si par conséquent une question de recevabilité se posait, c’est main-
tenant qu’il faudrait la trancher, comme cela s’est produit dans l’affaire
Nottebohm à la phase du fond (C.I.J. Recueil 1955, p. 4); la Cour se
bornera a dire qu’en pareil cas elle trancherait la question exactement
de la même manière et pour les mêmes motifs que dans le présent arrêt.
En d’autres termes, si elle envisageait le problème du point de vue
de l’aptitude des demandeurs à présenter la demande, la Cour dirait
qu’ils n’ont pas cette aptitude et que la demande est par conséquent
irrecevable.

+ * *

77. Pour reprendre la ligne principale de son raisonnement, la Cour
examinera maintenant une autre objection qui peut être opposée à
Vinterprétation de la clause juridictionnelle donnée par les demandeurs.
Cette objection a trait 4 la genése de la clause juridictionnelle qui se
retrouve dans tous les actes de Mandat. Les premiers projets ne con-
tenaient pas de clause juridictionnelle. Cette clause a été introduite au
sujet des Mandats B par l’un des Etats participant aux travaux de
rédaction, lequel a proposé en méme temps un certain nombre de dis-
positions détaillées reconnaissant aux Etats Membres de la Société
des Nations des droits relatifs 4 des intéréts commerciaux et autres
intéréts particuliers et concernant notamment les missionnaires. La
discussion a été brève mais, pour autant qu’on puisse en juger d’après
des comptes rendus sommaires, elle a essentiellement porté sur les
problèmes d’ordre commercial soulevés par les Mandats et sur l’éven-
tualité de différends relatifs aux intérêts des ressortissants des Etats
Membres en la matière. Cela ressort très clairement, si on les lit dans
leur ensemble, des déclarations résumées aux pages 348, 349 et 350 de
la partie VI A du Recueil des actes de la conférence de la paix de Paris
de 1919-1920. En revanche, on ne voit nettement apparaître aucun lien
de corrélation entre la clause et les différends opposant éventuellement
les Mandataires aux Membres de la Société des Nations au sujet de la
gestion des Mandats en tant que tels. Que pareils différends puissent
survenir, cela ne semble pas avoir été envisagé. De même, les premiers
projets de Mandat C, qui, sous une forme différente, contenaient en
général toutes les dispositions constituant actuellement les quatre pre-
miers articles du Mandat pour le Sud-Ouest africain, ne comportaient
ni clause juridictionnelle ni disposition relative aux missionnaires.
L’une est apparue en même temps que l’autre.

78. La déduction à tirer des travaux de rédaction est confirmée par le
fait que la question du droit de saisir la Cour ne s’est posée qu’au stade

41
SUD-OUEST AFRICAIN (ARRÊT) 44

de la rédaction des actes de Mandat et que, comme on l’a déjà signalé,
ce droit ne figurait pas parmi les «garanties » incorporées dans le Pacte
pour l’accomplissement de la mission sacrée de civilisation.

79. Après diverses modifications, la clause juridictionnelle a fini par
prendre la même forme dans tous les Mandats, sauf le Mandat sur le
Tanganyika — tel était alors le nom de ce pays — où, par suite d’une
anomalie, on a maintenu un alinéa supplémentaire qui ne figurait pas
dans les autres Mandats ou en avait été rayé. Une fois admis son prin-
cipe, la clause juridictionnelle a été tout naturellement insérée dans
chacun des Mandats. Cela réfute la thèse d’après laquelle on a voulu
donner à la clause juridictionnelle des Mandats C un champ d’applica-
tion plus vaste que la seule disposition relative aux missionnaires (Man-
dat pour le Sud-Ouest africain, article 5). Il convient aussi de ne pas
perdre de vue que la clause juridictionnelle et la disposition relative
aux missionnaires ont été introduites en même temps et que l’on attachait
à l’époque une grande importance aux droits des missionnaires. En
tout cas, quel qu’il fût, le but de la clause juridictionnelle était le même
pour tous les Mandats et pour les trois catégories de Mandat. C’est
en fonction du système des Mandats en général qu’il faut apprécier
ce but; dans cette perspective, il est clair.

*
* *

80. La Cour traitera enfin d’un dernier argument avancé à l’appui du
droit que revendiquent les demandeurs, l’argument dit de la nécessité.

81. A cette fin, il convient, au risque d’inévitables répétitions, d’exami-
ner d’un peu plus près le fonctionnement du système des Mandats. Ce
système était, dans le cadre plus large de la Société des Nations, parfaite-
ment cohérent. En ce qui concernait les dispositions relatives à la gestion
de leurs Mandats, les Mandataires n'avaient pas affaire aux Membres
de la Société des Nations à titre individuel mais aux organes compétents
de la Société. Si des difficultés survenaient au sujet de l’interprétation
d’un Mandat ou de la nature des obligations d’un Mandataire et que
ces difficultés ne puissent être réglées par des discussions ou par un
renvoi à un comité ad hoc de juristes, procédure courante à la Société
des Nations, le Conseil pouvait en dernier ressort demander à la Cour un
avis consultatif. L’avis ne lierait évidemment pas le Mandataire — tel
m'était pas le but recherché — mais assisterait le Conseil dans ses travaux.

82. Au sein du Conseil, où, s’il n’en était pas déjà membre, un Manda-
taire avait le droit de siéger pour toutes les affaires concernant un Mandat
dont il était chargé (Pacte, article 4, paragraphe 5), sa voix était néces-
saire, lorsqu'il était présent, pour que le Conseil puisse prendre une
véritable décision, puisque la règle de vote essentielle des organes prin-
cipaux de la Société des Nations s’agissant de questions importantes
était la règle de l’unanimité des présents (Pacte, article 5, paragraphe 1).
Il ne pouvait donc y avoir d’opposition formelle entre le Mandataire
et le Conseil en tant que tel. En pratique, il était fréquent que l’on

42
SUD-OUEST AFRICAIN (ARRÊT) 45

n’insiste pas sur la règle de l’unanimité ou que l’on en atténue les effets
au moyen de compromis et d'artifices de procédure auxquels le Conseil
et le Mandataire se prêtaient. A la connaissance de la Cour, aucun
Mandataire n’a jamais opposé son veto à une décision éventuelle du
Conseil. On a par ailleurs pris grand soin d’éviter de mettre les Manda-
taires dans l’obligation d’avoir à choisir entre Padoption du point de
vue des autres membres du Conseil et un vote contraire. En s’abstenant
volontairement de siéger à telle ou telle séance, le Mandataire permet-
tait au Conseil de prendre des décisions contre lesquelles il aurait cru
devoir voter s’il avait été présent. Cela faisait partie des moyens
d’aboutir à des conclusions généralement acceptables, qui viennent d’être
mentionnés.

83. Telles étaient d’une manière générale les méthodes adoptées en ce
qui concernait les relations entre les Mandataires et la Société des
Nations s'agissant de la gestion des Mandats; on voit combien étran-
gère au contexte aurait été l’existence de droits de fond touchant à la
gestion des Mandats, que les Membres de la Société des Nations au-
raient pu exercer à leur gré et à titre individuel, indépendamment du
Conseil, surtout si ces droits avaient été assortis du droit de saisir la
Cour. En revanche — et cela aussi était tout à fait logique — par l'effet
combiné des dispositions relatives aux intérêts particuliers et de la clause
juridictionnelle, qui n’aurait pas suffi à elle seule, les Membres de la
Société des Nations avaient un droit propre de saisir la Cour d’affaires
visant lesdits intérêts, car on ne pouvait attendre du Conseil qu’il prenne
la défense d’intérêts purement nationaux ne concernant pas la Société
des Nations.

84. Envisagé dans son ensemble, ce système tendait à écarter toute pos-
sibilité de complications sérieuses et il ne s’en est d’ailleurs pas produit.
Il aurait pu y en avoir uniquement si l’on avait considéré que les Mem-
bres de la Société des Nations possédaient à titre individuel les droits
auxquels prétendent aujourd’hui les demandeurs. En fait, durant les
vingt-sept années d’existence de la Société des Nations, le Conseil a
résolu d’une manière ou d’une autre toutes les questions qui se sont
posées; la Cour n’a reçu aucune demande d’avis consultatif; autant
qu’on le sache, aucun Membre de la Société des Nations n’a essayé
de régler directement avec un Mandataire une question n’affectant ni
ses propres intérêts en tant qu’Etat ni ceux de ses ressortissants; et la
Cour permanente ne s’est vu soumettre en vertu de la clause juridic-
tionnelle qu’une seule affaire relative à des intérêts particuliers, à savoir
l'affaire des Concessions Mavrommatis en ses diverses phases. Sans
doute ces faits ne sont-ils pas déterminants par eux-mémes, mais la
Cour ne peut manquer d’y voir Vindication que l’on considérait les
différends relatifs à la gestion d’un Mandat comme relevant de l’ordre
politique et comme devant être réglés entre le Mandataire et les organes
compétents de la Société des Nations et non entre le Mandataire et
les Etats Membres à titre individuel.

+

43
SUD-OUEST AFRICAIN (ARRÊT) 46

85. C’est dans cette perspective qu’il faut considérer l’argument de la
nécessité, argument qui consiste essentiellement en ceci: puisque le
Conseil n’avait aucun moyen d’imposer son point de vue au Mandataire
et qu’un avis consultatif de la Cour n’aurait pu être obligatoire pour
ce dernier, le Mandat aurait pu être tourné à volonté; il-était par suite
essentiel, à titre d’ultime sauvegarde ou garantie pour l’accomplissement
de la mission sacrée de civilisation, que chaque Membre de la Société
des Nations se voie reconnaître un droit ou intérêt juridique en la ma-
tière et puisse en dernier ressort agir directement à cet égard.

86. On voit d'emblée combien l’argument de la nécessité est mal fondé,
dans le contexte d’un système visant expressément à englober tous les
éléments contre lesquels, dans la logique même de l’argument, il était
essentiel de se prémunir ou de se garantir. La Cour ne tiendra pas
compte du fait évident que, au cas où les auteurs du système des Man-
dats auraient réellement voulu que l’on puisse en dernier ressort im-
poser à un Mandataire, dans l’accomplissement de la mission sacrée
de civilisation, une ligne de conduite ou une politique déterminée,
ils ne s’en seraient pas remis à l’action aléatoire et incertaine des Mem-
bres de la Société des Nations à titre individuel, alors que s’offraient
des méthodes beaucoup plus immédiates et efficaces: on aurait pu pré-
voir par exemple que les Mandataires ne seraient pas membres du
Conseil aux fins des affaires de Mandats, même s’ils étaient autorisés
à assister aux séances, ou qu’ils ne seraient pas admis à voter sur les
questions touchant aux Mandats ou encore que les membres du Conseil
auraient le droit de saisir la Cour, comme dans le cas des minorités.
En fait, l’intention n’a jamais été que le Conseil puisse imposer son
point de vue aux Mandataires au sujet des dispositions des Mandats
relatives à la gestion; cela, le système adopté l’empêchait à dessein.
L’intention n’a jamais été d’obtenir de la Cour des prononcés liant les
Mandataires ni de rendre les Mandataires responsables devant Jes
Membres de la Société des Nations à titre individuel au regard des
dispositions relatives à la gestion des Mandats. Il est peu vraisemblable,
alors qu’on a donné de propos délibéré aux Mandataires le pouvoir
d'empêcher par leur veto le Conseil de prendre une décision, qu’on
ait en même temps attribué aux Membres de la Société des Nations
à titre individuel le droit d’agir en justice au cas où le Mandataire ferait
usage du droit de veto dont il pouvait se prévaloir. La situation en-
visagée n’avait rien d’anormal. Dans le domaine international, l’exis-
tence d’obligations dont l’exécution ne peut faire en dernier ressort
Pobjet d’une procédure juridique a toujours constitué la règle plutôt
que l'exception; cela était encore plus vrai en 1920 qu’aujourd’hui.

87. Le risque que les Mandataires agissent d’une manière contraire non
seulement à l’opinion des autres membres du Conseil mais encore
aux dispositions mêmes des Mandats a de toute évidence été con-
sciemment accepté; les faits ont d’ailleurs prouvé que ce risque était
négligeable. En revanche, accepter la thèse des demandeurs serait ad-
mettre que, même si le Conseil était parfaitement satisfait de la manière
dont un Mandataire exécutait son Mandat, chaque Membre de la

44
SUD-OUEST AFRICAIN (ARRÊT) 47

Société des Nations pouvait invoquer indépendamment la juridiction
de la Cour en vue de faire déclarer la gestion du Mandat illicite, bien
que, comme on l’a noté plus haut, aucune disposition permettant de
saisir la Cour ne fût comprise parmi les «garanties» prévues par le
Pacte. Il y a là encore une différence évidente entre le présent cas et
celui des minorités, où ce droit était prévu au bénéfice des membres
du Conseil. La situation qui aurait pu se. créer si les Membres de la
Société des Nations avaient tous eu ce même droit aurait été incon-
ciliable avec les méthodes de surveillance des Mandats rappelées plus
haut. Etant donné les méthodes et les procédures de la Société des
Nations, c’est par la voie de la persuasion, de la discussion, de la négo-
ciation et de la coopération que son action en matière de Mandats
devait être menée et l’a été.

88. Pour ces motifs, la Cour, tenant compte de ce que les droits des
demandeurs doivent être établis en fonction de la nature du système
qui est censé leur avoir donné naissance, considère l’argument de la
nécessité comme sans fondement, du fait de son invraisemblance au
regard de l’économie générale et de l’esprit du système. Au surplus,
si on Venvisage sous un autre angle, cet argument revient à dire que
la Cour devrait admettre une sorte d’actio popularis, où un droit pour
chaque membre d’une collectivité d’intenter une action pour la défense
d’un intérêt public. Or, s’il se peut que certains systèmes de droit interne
connaissent cette notion, le droit international tel qu’il existe actuelle-
ment ne la reconnaît pas et la Cour ne saurait y voir l’un des «principes
généraux de droit » mentionnés à l’article 38, paragraphe 1 c), de son
Statut.

*
ES *

89. La Cour croit devoir relever pour conclure qu’en dernière analyse
l’argument de la nécessité semble entièrement fondé sur des considérations
extra-juridiques découvertes à posteriori. On n’a jamais invoqué officiel-
lement aucune théorie de ce genre à l’époque de la Société des Nations;
on ne l’aurait sans doute même jamais fait si l’organisation n’avait été
dissoute et s’il n’avait alors été jugé préférable d’escompter que les
territoires sous Mandat seraient placés sous le régime de tutelle des
Nations Unies. La prétendue nécessité est née uniquement des événements
ultérieurs, et non d’éléments inhérents au système des Mandats tel qu’il
a été conçu à l’origine et tel qu’il doit être correctement interprété.
Or cette nécessité, si elle existe, relève du domaine politique. Ce n’est pas
une nécessité au regard du droit. Si la Cour devait maintenant, pour
pallier les conséquences des événements, introduire dans le système des
Mandats à titre de remède un élément entièrement étranger à sa nature
et à sa structure véritables telles qu’elles ont été conçues au moment
de son institution, elle s’engagerait dans un processus rétrospectif

45
SUD-OUEST AFRICAIN (ARRÊT) 48

outrepassant ses fonctions de tribunal. Or, ainsi qu’il ressort du début
de Particle 38, paragraphe 1, du Statut, la Cour n’est pas un organe
législatif. Sa mission est d’appliquer le droit tel qu’elle le constate et
non de le créer.

90. Si les parties à un différend désirent que la Cour statue ex aequo et
bono et sont d’accord pour qu’elle le fasse, il leur est toujours loisible
d’invoquer la faculté qu’en de telles circonstances le paragraphe 2 du
même article 38 confère à la Cour de prononcer sa décision sur cette base,
nonobstant les dispositions du paragraphe 1. En dehors de ce cas, le
devoir de la Cour est clair.

91. On peut faire valoir que la Cour serait fondée à combler des lacunes
en application d’un principe téléologique d’interprétation aux termes
duquel il faudrait donner aux instruments leur effet maximum en vue
d'assurer Vaccomplissement de leurs objectifs fondamentaux. Il n’y a
pas lieu de discuter dans le présent arrêt d’un principe dont la portée
exacte est fortement sujette à controverse, car ce principe ne saurait
évidemment s’appliquer en des circonstances où la Cour devrait sortir
du domaine que l’on peut normalement considérer comme celui de
l'interprétation pour entrer dans celui de la rectification ou de la revision.
On ne saurait présumer qu’un droit existe simplement parce que son
existence peut paraître souhaitable. Dans une affaire précédente qui
n’est pas sans rapport avec l'affaire actuelle, la Cour s’est refusée à
dire qu’une commission devant comporter trois membres pourrait être
valablement constituée de deux membres seulement, bien qu’elle ait
jugé illicite le refus de l’une des parties à la clause juridictionnelle de
désigner un arbitre et que ce refus allât à l'encontre du but même de cette
clause. Ce faisant, la Cour a dit qu’elle était appelée «à interpréter les
traités, non à les reviser » (C.I.J. Recueil 1950, p. 229). Elle a poursuivi
en ces termes:

«Le principe d'interprétation exprimé par la maxime ut res magis
valeat quam pereat, principe souvent désigné sous le nom de principe
de l’effet utile, ne saurait autoriser la Cour à entendre la clause de
règlement des différends insérée dans les traités de paix dans un
sens qui, comme il vient d’être exposé, contredirait sa lettre et son
esprit. »

Autrement dit, la Cour ne saurait remédier à une lacune si cela doit
l’amener à déborder le cadre normal d’une action judiciaire.

*

92. On pourrait également alléguer que la Cour est fondée à réparer une
omission due à l’imprévoyance des auteurs du Mandat et à prendre en
considération ce qu’on peut imaginer qu’ils auraient souhaité ou même
auraient expressément prévu s’ils avaient su d’avance ce que réservait
lPavenir. Mais la Cour ne saurait présumer les vœux et les intentions des
intéressés à l’égard d’événements futurs qu’ils n’ont pas prévus et qui
étaient imprévisibles; le pourrait-elle, il n’en serait pas moins impossible

46
SUD-OUEST AFRICAIN (ARRÊT) 49

d’accepter les hypothèses avancées en substance par les demandeurs
quant à ces intentions.

93. Ilest un critère applicable à cet égard, celui qui consiste à rechercher
ce que les Etats qui étaient Membres de la Société des Nations au moment
de l'institution du système des Mandats ont fait, lorsque, devenus Mem-
bres de l'Organisation des Nations Unies, ils ont participé à l’établisse-
ment du régime de tutelle destiné à remplacer le système des Mandats.
Or, s’agissant de la structure du régime, ils ont fait exactement la même
chose qu'auparavant à une seule exception près, significative il est vrai.
Il existe évidemment de nettes différences entre les organes de la Société
des Nations et ceux des Nations Unies notamment quant à la composition,
a la compétence et aux règles de vote, mais, sous cette réserve, le Conseil
de tutelle joue un rôle semblable à celui de la Commission permanente
des Mandats et l’Assemblée générale ou, pour les accords de tutelle
concernant des zones stratégiques, le Conseil de sécurité jouent le même
rôle que le Conseil de la Société des Nations; c’est devant ces organes que
les autorités administrantes sont devenues responsables. Les Membres
des Nations Unies ne se sont vu attribuer aucun droit propre de surveiller
lPautorité administrante ou de lui demander des comptes; comme pour
les Membres de la Société des Nations, leur action consiste à participer
aux travaux des organes compétents.

94. La différence significative dont on vient de faire état a trait à la
présence ou à l’absence de la clause juridictionnelle dans les accords de
tutelle. La clause elle-même est conçue presque dans les mêmes termes que
celle des Mandats et il est clair qu’elle en procède directement: « Tout
différend, quel qu’il soit ... entre l’Autorité chargée de l’administration et
tout autre Membre des Nations Unies, relativement [... aux ...] disposi-
tions du présent Accord. » Cependant, tandis que la clause juridictionnelle
figurait dans tous les Mandats, qui tous contenaient une disposition rela-
tive aux intérêts particuliers, on ne la trouve que dans les accords de tutelle
comportant des dispositions de cette sorte, et non dans ceux dont les dis-
positions se limitent à l’accomplissement de la mission conformément
aux fins essentielles du régime de tutelle énoncées à l’article 76 de la
Charte.

95. En conséquence, si l’on tenait pour exacte dans son principe la
thèse que les demandeurs soutiennent en l’espèce, thèse fondée essentielle-
ment sur l’existence et les termes de la clause juridictionnelle et aussi
Vhypothése erronée d’après laquelle cette clause pourrait en soi conférer
des droits au fond, on serait amené 4 conclure que les Membres des Na-
tions Unies ont individuellement un droit ou intérét juridique au regard
de la gestion et de l’administration du trust pour certaines tutelles et non
pour les autres, alors que celles-ci sont des tutelles exactement au même
titre et ne correspondent pas moins à une « mission sacrée de civilisation ».
Cette conclusion frappe encore davantage si l’on songe que les accords de
tutelle ne comportant pas de clause juridictionnelle concernent trois
anciens Mandats C pour la région du Pacifique, c’est-a-dire des territoires

47
SUD-OUEST AFRICAIN (ARRÊT) 50

habités précisément par les peuples les moins développés et les moins
«capables de se diriger eux-mêmes ».

96. On tente d’expliquer cette anomalie apparente en arguant de la po-
sition solide dont bénéficiaient les Mandataires dans les négociations,
du fait qu’ils n’étaient pas juridiquement tenus de placer sous le régime
de tutelle leurs territoires sous Mandat et pouvaient par conséquent,
dans certaines limites, imposer leurs conditions. Or, cela n’explique en
rien pourquoi ils ont paru disposés à accepter la clause juridictionnelle
dans le cas des accords de tutelle contenant des dispositions relatives
aux intérêts particuliers, notamment un ancien Mandat C pour la région
du Pacifique, mais non dans le cas des accords de tutelle dont les dispo-
sitions ne visaient que l’accomplissement de la mission conformément
aux fins essentielles du régime.

97. Même s'agissant des accords de tutelle sans clause juridictionnelle,
il n’est pas douteux que, comme on le signale, si l’autorité administrante
a fait, en termes appropriés, une déclaration d’acceptation de la juri-
diction obligatoire de la Cour en vertu de la disposition facultative de
l’article 36 du Statut, un autre Membre des Nations Unies ayant fait
une déclaration correspondante peut saisir la Cour d’un différend relatif
à l’accomplissement de la mission. Toutefois, le nombre de cas où cela
pourrait jouer a toujours été très limité et le procédé est rendu précaire
et incertain non seulement par les conditions énoncées dans les déclara-
tions et par la nature des différends visés par certaines de ces déclarations,
mais aussi par la possibilité d’amender, de retirer ou de ne pas renouveler
les déclarations. Le système de la disposition facultative ne peut donc en
aucune manière remplacer une obligation générale de se soumettre au
règlement judiciaire lorsque pareille obligation est réellement considérée
comme essentielle; au surplus, même dans les cas où un Etat peut in-
voquer une déclaration faite en vertu de la disposition facultative, il doit
encore établir, comme en l’espèce, l’existence d’un droit ou intérêt
juridique au regard de l’objet de la demande.

98. On cherche aussi à expliquer pourquoi certains accords de tutelle ne
contiennent pas de clause juridictionnelle en recourant de nouveau à
l'argument de la nécessité. La clause juridictionnelle n’est plus nécessaire,
dit-on, parce que les Nations Unies appliquent une règle de vote diffé-
rente. Le Conseil de la Société des Nations ne pouvait prendre de
décision sans l’adhésion du Mandataire, tandis qu’aux Nations Unies,
en vertu de la règle du vote à la majorité, un Etat Membre ne saurait à
lui seul empêcher l’adoption d’une résolution. Cela n’expliquerait pas
en tout cas pourquoi on a accepté la clause juridictionnelle dans certains
accords de tutelle et non dans d’autres. Mais tout l’argument est mal
fondé. Si le Conseil de la Société des Nations ne pouvait prendre de
décisions sans l’adhésion expresse ou tacite du Mandataire, ces
décisions, une fois prises, étaient obligatoires; en revanche, si l’Assem-
blée générale des Nations Unies, qui serait dans cette hypothèse l’organe
compétent, peut prendre des résolutions sans l’adhésion de l’autorité
administrante, ces résolutions, une fois prises, ne sont que des recomman-
dations dépourvues de caractère obligatoire, sauf dans certains cas sans

48
SUD-OUEST AFRICAIN (ARRÊT) Si

pertinence en l’espèce. Certes, les résolutions de l’Assemblée générale
peuvent avoir une grande influence mais c’est là une autre question. Cela
joue sur le plan de la politique et non du droit; cela ne rend pas ces
résolutions juridiquement obligatoires. Par conséquent, si l'argument
de la nécessité était valable, il s’appliquerait aussi bien aux accords de
tutelle qu’aux Mandats, en raison de l'impossibilité dans l’un et l’autre
cas de contraindre le Mandataire ou l’autorité administrante par les
procédures ordinaires de l’organisation. La conclusion s’impose.

*
* *

99. Se fondant sur les considérations qui précèdent, la Cour constate
que les demandeurs ne sauraient être considérés comme ayant établi
lPexistence à leur profit d’un droit ou intérêt juridique au regard de l’objet
des présentes demandes; en conséquence la Cour doit refuser d’y donner
suite.

100. Par ces motifs,

La Cour,

par la voix prépondérante du Président, les voix étant également
partagées,

décide de rejeter les demandes de l’Empire d’Ethiopie et de la Répu-
blique du Libéria.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-huit juillet mil neuf cent soixante-six, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour
et dont les autres seront transmis respectivement au Gouvernement de
l'Empire d’Ethiopie, au Gouvernement de la République du Libéria
et au Gouvernement de la République sud-africaine.

Le Président,
{ Signé) Percy C. SPENDER.

Le Greffier,
(Signé) S. AQUARONE.

Sir Percy SPENDER, Président, fait la déclaration suivante:

1. Dans son arrêt, qui comprend la décision proprement dite et les
motifs sur lesquels celle-ci se fonde (article 56, paragraphe 1, du Sta-
tut), la Cour dit que les demandeurs ne sauraient être considérés comme
ayant établi l’existence à leur profit d’un droit ou intérêt juridique au
regard de l’objet des demandes présentées par eux et qu’en conséquence
ces demandes sont rejetées.

49
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 52

2. Ayant ainsi statué, la Cour s’est acquittée de sa tâche. Il ne lui
incombait pas de déterminer si les demandes devaient ou pouvaient
être rejetées pour d’autres raisons. Plus particulièrement, elle n’était
pas appelée à examiner ou à trancher l’ensemble des problèmes et ques-
tions soulevés par l’article 2 de l’acte de Mandat («Le Mandataire
accroitra, par tous les moyens en son pouvoir, le bien-être matériel et
moral ainsi que le progrès social des habitants du territoire soumis au
présent mandat») ou par l’article 6 («Le Mandataire devra envoyer au
Conseil de la Société des Nations un rapport annuel satisfaisant le Con-
seil et contenant toute information intéressant le territoire et indiquant
les mesures prises pour assurer les engagements pris suivant les articles
2, 3, 4, 5»); elle n’était pas appelée non plus à procéder à une rétherche
juridique sur ce qu’aurait été ou aurait pu être sa décision eu égard à
ces questions et aux questions connexes, si elle n’avait pas adopté
la décision qui est la sienne. L’aurait-elle fait qu’elle aurait, à mon avis,
outrepassé sa fonction judiciaire.

3. L’arrét de la Cour n’exprimant pas l’opinion unanime des juges,
l'article 57 du Statut de la Cour qui dispose qu’en pareil cas «tout juge
aura le droit d’y joindre l'exposé de son opinion individuelle» entre
en jeu.

4. Il en résulte que tout juge, qu’il souscrive ou non à l’arrêt de la
Cour, est en droit d'exprimer s’il le désire une opinion séparée.

5. Comme, à mon sens, les demandes ou certaines d’entre elles au-
raient pu être rejetées pour d’autres motifs encore que ceux qui sont
invoqués dans l’arrêt et comme je souscris à la décision de la Cour,
la question se pose pour moi de savoir si et dans quelle mesure il est
admissible ou opportun que j’exprime, dans une opinion individuelle,
mon avis sur les motifs additionnels que la Cour aurait pu faire valoir
pour rejeter les demandes ou certaines d’entre elles.

6. Pour répondre à cette question, il est indispensable d’étudier non
seulement le texte de l’article 57, mais aussi l’objet général auquel il
répond et les conditions dans lesquelles on a voulu qu’il s’applique.

7. Il n’est pas dans mes intentions de dire quoi que ce soit qui puisse
indûment restreindre le droit reconnu à tout juge par l’article 57. Ii
s’agit d’un droit important qui doit être sauvegardé. Se pourrait-il
toutefois que rien ne vienne limiter dans sa portée et son étendue l’exer-
cice de ce droit par un juge? Je ne puis le croire. Il doit selon moi y
avoir certaines limites au-delà desquelles un juge ne saurait plus pré-

tendre exercer légitimement le droit que lui confère le Statut.

8. Le droit pour un juge d'exprimer une opinion dissidente sur tout.
ou partie de l’arrêt a été difficile à conquérir.

9. La convention de La Haye de 1899 a reconnu aux arbitres le droit
de constater leur dissentiment à l’égard des sentences rendues par le
tribunal; ce droit a été adopté sans discussion. A la conférence de La
Haye de 1907 la question du droit d’exprimer une opinion dissidente
a été longuement débattue. Finalement, ce droit a été supprimé.

50
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 53

10. Le comité de juristes qui a rédigé en 1920 le Statut de la Cour per-
manente est parvenu, après discussion, à la conclusion qu’un juge de-
vrait être autorisé à faire connaître publiquement son dissentiment mais
non pas les motifs de celui-ci. Toutefois le Conseil de la Société des Na-
tions, à sa dixième session tenue à Bruxelles en octobre de la même
année, n’a pas approuvé cette conclusion. On a alors introduit dans le
texte le droit, pour un juge qui n’accepterait pas tout ou partie de l’ar-
rêt, de joindre à la décision l’exposé de son opinion individuelle.

11. I! ressort nettement des procès-verbaux que cette reconnaissance
du droit, pour un juge, non seulement de publier son opinion dissiden-
te mais aussi d'exprimer les motifs qui l’inspirent a été le fruit d’un com-
promis (Documents au sujet de mesures prises par le Conseil de la So-
ciété des Nations aux termes de l’article 14 du Pacte, p. 138 et suiv.).
Sir Cecil Hurst, qui avait été à Bruxelles et qui a défendu à la sous-com-
mission de l’Assemblée les vues adoptées par le Conseil à sa session
de Bruxelles, a précisé que, si les conclusions du comité de juristes n’a-
vaient pas été approuvées, c’est parce que l’on craignait en Angleterre
de voir les décisions de la Cour créer des règles de droit incompatibles
avec le système juridique anglo-saxon. L’accord auquel le Conseil
était parvenu à Bruxelles visait, de toute évidence, à écarter ce danger
au moyen de la publication des opinions dissidentes.

12. Ces indications tendent nettement à prouver que la publication
des opinions dissidentes avait pour objet, et certainement pour objet
essentiel, de permettre une comparaison entre les vues du ou des juges
dissidents et celles de la Cour elle-même sur certains des points de droit
traités dans l’arrêt de la Cour.

13. En conséquence, i! a été décidé, sans opposition, de stipuler à
l’article 57 du Statut de la Cour permanente:

«Si l'arrêt n’exprime pas en tout ou en partie l’opinion unanime
des juges, les dissidents ont le droit d’y joindre l'exposé de leur
opinion individuelle. »

14. La très grande autorité de M. Max Huber, Président de la Cour
permanente, est là pour confirmer que le droit de publier les motifs
d’une opinion dissidente avait bien l’objet qu’énonce le paragraphe 12
ci-dessus. En juillet 1926, au cours d’un long débat consacré par la
Cour permanente au principe général des opinions dissidentes, il a fait
observer (C.P.J.I. série D, addendum au n° 2, p. 215 — les italiques sont
de nous):

« Personnellement, le Président avait toujours interprété la fa-
culté accordée aux juges par l’article 57 comme étant la faculté
d’exposer leurs motifs, et non pas d’exprimer simplement leur dis-
sentiment; le but était en effet de permettre aux juges d’exposer
leur manière de comprendre le droit international, afin d’em-
pêcher que se crée l’opinion fausse que fel arrêt, ou avis est l’expres-
sion de l’opinion unanime de la Cour, quant à l’interprétation du
droit international sur un point déterminé.»

51
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 54

15. Les vues de M. Max Huber sont encore confirmées, semble-t-il,
par une résolution de la Cour permanente en date du 17 février 1928,
qui contient le passage suivant (les italiques sont de nous): « Les avis
dissidents sont destinés uniquement à exprimer les motifs pour lesquels
les juges estiment ne pouvoir se rallier à l'opinion de la Cour...»

16. Il semble évident, d’après les procès-verbaux, que la disposition
reconnaissant à tout juge le droit de publier les motifs de son désac-
cord ne devait pas, dans l’esprit de ses auteurs, donner aux juges le
droit d’exprimer une opinion sur l’ensemble des questions qui n’étaient
pas directement liées à la nature et à l’objet de la décision de la Cour.

17. Telle est donc l’origine de l’article 57 du Statut de la Cour, pour
le libellé duquel les auteurs se sont inspirés non seulement du texte de
Varticle correspondant du Statut de la Cour permanente, mais encore
de l’objet communément reconnu et assigné aux opinions dissidentes.

18. L'article 57 du Statut de la Cour accorde à tout juge le droit de
formuler une opinion individuelle, lorsque l’arrêt n’exprime pas en
tout ou partie l’opinion unanime des juges.

19. Si un juge dissident avait toute latitude pour exposer son avis
sur des points non directement liés à l’arrêt de la Cour, il semble qu’il
devrait en aller de même pour un juge souscrivant à la décision de la
Cour mais désirant, pour une raison particulière, exprimer une opinion
individuelle.

20. En d’autres termes, si un juge était en droit d'exprimer une opi-
nion séparée n’entrant nullement dans le cadre de la décision de la Cour
et sur des points au sujet desquels la Cour n’aurait formulé aucune con-
clusion quelle qu’elle soit, il conviendrait de reconnaître un droit iden-
tique à tout autre juge. Aucune interprétation et aucune application
rationnelle de l’article 57 ne saurait, à mon avis, justifier l’inévitable
confusion à laquelle on risquerait ainsi d’aboutir. Dans la pratique,
une telle confusion serait ou pourrait être fatale à l’autorité de la
Cour.

21. D’après le Dictionnaire de la terminologie du droit international
(p. 428) de M. Basdevant, qui fut un éminent Président de la Cour,
l’expression opinion individuelle désigne non le simple énoncé du désac-
cord d’un juge sur les motifs d’une décision dont il accepte le dispositif,
mais l’exposé officiellement présenté par lui des motifs sur lesquels il
entend fonder ladite décision; quant à l’expression opinion dissidente,
elle désigne non le simple énoncé du dissentiment d’un juge par rapport
a une décision, mais l'exposé officiellement présenté par lui des motifs
sur lesquels il fonde ce dissentiment.

22. Toutes ces considérations permettent, semble-t-il, d'aboutir aux
conclusions suivantes:

a) on a estimé, lors de l'élaboration du Statut de la Cour, que les opi-
nions dissidentes ou simplement individuelles devaient être direc-
tement liées et subordonnées à l’arrêt de la Cour — ou dans le cas

52
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 55

d’un avis consultatif (article 68 du Statut et article 84, para-
graphe 2, du Règlement) à l’avis de la Cour — en ce sens qu’elles
devaient approuver ou désapprouver la décision, ses motifs ou le
caractère suffisant de ces derniers;

b) Varrét ou l’avis de la Cour doit être au centre même des vues expri-
mées par les juges car le caractère judiciaire des opinions séparées
qu’ils émettent dépend de l’existence et de la nature de l’arrêt ou
de l’avis et des rapports qu’elles ont avec cet arrêt ou cet avis;

c) en principe on ne devrait pas chercher dans de telles opinions à
traiter de questions totalement étrangères à la décision de la Cour
ou aux motifs donnés par elle;

d) il doit y avoir un rapport direct et étroit entre les opinions séparées
et l’arrêt de la Cour.

23. Si, comme je le pense, ces conclusions sont justifiées, les limites
dans lesquelles un juge peut légitimement examiner des questions que
la Cour n’a pas traitées n’en demeurent pas moins vastes, mais il doit
s’en tenir à des questions du même ordre que celles que la Cour a tran-
chées et respecter en particulier la distinction entre les points de carac-
tère préliminaire ou prioritaire et les autres. Mais je ne saurais admettre
qu’il soit légitime pour un juge de traiter, dans une opinion individuelle
ou dissidente, de tout ce dont il estime que la Cour aurait dû parler
dans son arrêt.

24. Le simpie fait que la Cour ait rendu un arrêt ou un avis ne sau-
rait justifier que soient exprimées des vues d’ordre général sur des
problèmes n’entrant pas du tout dans le cadre de l’arrêt ou de l’avis et
excédant la portée qu’on a voulu lui assigner. A défaut d’arrêt ou d’avis,
ces vues ne se rattacheraient évidemment à rien et un juge ne pourrait
rien dire qui présente un caractère judiciaire. De même, des énoncés
relatifs à des points que la Cour n’a pas abordés ne sauraient se rattacher
à rien qui puisse leur conférer un caractère judiciaire.

25. Supposons que la Cour, saisie d’une requête pour avis consul-
tatif, refuse d’y donner suite, comme elle l’a fait, par exemple, dans
l'affaire du Statut de la Carélie orientale, 1923, C.P.J.I. série B n° 5,
en indiquant un motif précis. Un membre de la Cour pourrait-il alors,
dans une opinion individuelle ou dissidente, exposer ses vues quant à
l'avis que la Cour aurait dû donner, si elle avait décidé de le faire? Je
pense que non.

26. Existe-t-il en principe une distinction réelle entre ce cas hypothé-
tique et les présentes affaires? Je ne le pense pas. La Cour a décidé,
sur une question préliminaire touchant au fond, qu’il fallait rejeter les
demandes: tout autre examen du fond devient ainsi superflu. Un juge
peut-il, ne tenant pas compte de la question ou du problème que la Cour
a tranchés et des motifs qu’elle a invoqués à l’appui de sa décision, faire
davantage dans une opinion séparée qu’indiquer les raisons pour les-
quelles il désapprouve cette décision et peut-il s’en écarter totalement
pour exprimer ses vues quant à la manière dont la Cour aurait dû
trancher d’autres points de fond, sur lesquels la Cour ne s’est pas pro-

53
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 56

noncée et n’a pas donné son sentiment. Procéder ainsi reviendrait, à
mon avis, à dépasser les limites légitimes de l’opinion séparée que peut
formuler un juge.

27. Il n’est pas possible que le dispositif autorise à lui seul un élar-
gissement de la portée des opinions séparées. Le dispositif ne saurait
être détaché de l'opinion de la Cour telle qu’elle ressort des motifs. Ce
n’est certes pas simplement parce que le dispositif rejette les demandes
qu’un juge dissident peut indiquer les raisons pour lesquelles, selon lui,
il conviendrait de faire droit à tout ou partie des demandes. La teneur
de l’arrêt doit se dégager de la décision proprement dite et des motifs
sur lesquels elle se fonde. Les demandes sont rejetées pour des rai-
sons particulières, qui sont indiquées, et pour un motif précis. C’est sur
ces raisons et ce motif, et non pas sur des problèmes ou des questions
sans rapport aucun avec l’arrêt, que toutes les opinions séparées doivent
en principe porter.

28. Il semblerait inconcevable qu’un juge qui souscrit au dispositif
ait, dans une opinion individuelle, la faculté d’aller au-delà de consi-
dérations se rattachant à la décision de la Cour proprement dite et à
ses motifs. Dans les présentes affaires, il lui serait évidemment loisible
d’invoquer un autre motif du même ordre que celui sur lequel la Cour
fonde sa décision et qui justifierait celle-ci d’une autre manière et il
lui serait loisible aussi d’invoquer d’autres raisons connexes à l’appui
de cette décision. Mais un juge ne serait guère justifié à traiter davan-
tage du fond et à exprimer ses vues sur la manière dont, selon lui, la
Cour aurait dû ou aurait pu statuer sur l’ensemble des questions que
posent diverses dispositions du Mandat, comme les articles 2 et 6, si
elle n’avait pas abouti à la décision qui est la sienne.

29. L'article 57 du Statut de la Cour ne contient aucune disposition
qui interdirait à un juge de la majorité d’agir de la sorte mais y autori-
serait un juge dissident. Tous les deux sont placés sur un pied d'égalité.
Ni le dispositif, ni le vote favorable ou défavorable sur ce dispositif
ne sauraient en eux-mêmes avoir une incidence sur les limites dans le
cadre desquelles un opinion individuelle peut être exprimée aux termes
de l’article 57.

30. Dans les présentes affaires, les questions de fond qui se posent
peuvent être divisées en deux catégories, à savoir les questions tou-
chant à ce que l’on pourrait appeler le fond irréductible et certaines au-
tres questions qui, quoique relevant du fond, ont un caractère priori-
taire ou plus fondamental, en ce sens que, si elles sont tranchées d’une
certaine manière, cela rend inutile, voire injustifiée, toute décision sur
ce qui constitue irréductiblement le fond. Comme le dit l'arrêt, deux
questions revêtent ce caractère, celle du droit ou intérêt juridique
des demandeurs — c’est là le fondement de la décision de la Cour
— et celle du maintien en vigueur du Mandat pour le Sud-Ouest
africain.

31. Un juge votant en faveur du dispositif serait parfaitement en droit
de fonder une opinion individuelle, en tout ou en partie, sur la seconde
de ces deux questions. Il s’en tiendrait ainsi à une question du même

54
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 57

ordre que celle que la Cour a examinée, à savoir une question de fond
ayant un caractère prioritaire et faisant obstacle à toutes les demandes;
il ne tenterait pas, de la sorte, de se prononcer sur la question touchant
irréductiblement au fond, nécessairement exclue et rendue sans perti-
nence par l’arrêt de la Cour.

32. Dans la mesure où une opinion individuelle ou dissidente porte
sur des questions d’un autre ordre que celles dont la Cour a traité,
cette opinion n’a plus, à mon avis, aucun rapport avec l’arrêt de la Cour,
quels que soient les moyens par lesquels on s’efforce d'établir un tel
rapport ou un tel lien; ce n’est donc plus véritablement l’expression d’une
opinion judiciaire, car, comme je l’ai déjà signalé, les opinions séparées
n'ont un caractère judiciaire que pour autant qu'elles se rattachent à
l'arrêt.

33. À mon avis, dans la mesure où de telles opinions dépassent ces
limites, elles cessent d’être des opinions individuelles aux termes du
Statut et du Règlement de la Cour, car elles expriment des vues sur des
questions à l’égard desquelles l’arrêt de la Cour ne fournit pas le fon-
dement nécessaire au processus d'approbation ou de désapprobation
qui est la seule raison d’être légitime d’une opinion individuelle.

34. Je ne crois pas que les vues que j’ai exprimées soient en quoi que
ce soit infirmées par le fait que, en une ou deux circonstances, tel ou
tel juge ne s’y serait pas conformé en tous points. Un acte inadmissible
ne devient pas admissible parce qu’à l’époque il a pu échapper à l’atten-
tion ou parce qu'aucune objection n’a été élevée. Le droit chemin de-
meure le droit chemin, quand même on s’en serait parfois écarté.

35. Je me dois de régler là-dessus mon attitude. Que j’approuve ou
désapprouve les vues exprimées par des juges dans des opinions séparées
relativement à l’ensemble des questions de droit et de fait que posent
les articles 2 et 6 du Mandat ainsi que certains autres articles du Mandat,
je ne m’estimerais pas en droit, tout bien considéré, d’exprimer une
opinion quelconque a cet égard. Le ferais-je que j’exprimerais des vues
purement personnelles et extrajudiciaires, contrairement 4 ce que je
crois être l’objet et le but de l’article 57 du Statut et contrairement,
selon moi, aux intérêts de la Cour.

36. Or, ce qui ne serait ni admissible ni opportun dans une opinion
séparée, ne le serait certainement pas davantage dans une déclaration.

37. Je souscris sans réserve à l’arrêt de la Cour et, compte tenu de
ce qui vient d’être dit, n’ai rien à y ajouter.

M. More et M. van Wyk, juge ad hoc, joignent à l'arrêt les expo-
sés de leur opinion individuelle.

55
SUD-OUEST AFRICAIN (DÉCL. SPENDER) 58

M. WELLINGTON Koo, Vice-Président, MM. KORETSKY, TANAKA,
Jessup, PADILLA NERVO, FORSTER, juges, et sir Louis MBANEFO, juge
ad hoc, joignent à l’arrêt les exposés de leur opinion dissidente.

(Paraphé) P. C.S$.
(Paraphé) S. A.

56
